 MCALLISTERBROS.601McAllisterBrothers Inc. and OutreachMarine Cor-poration,Alter EgosandSeafarers Internation-alUnion of North America, Atlantic, Gulf,Lakes andInlandWaters District;SeafarersInternationalUnion of North America, AFL-CIO. Case 5-CA-16495 '18 February 1986DECISIONAND ORDERBy CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 22 April1985AdministrativeLaw JudgeMarvin Roth issued the attached decision.All par-tiesfiledexceptions and supporting'briefs.Re-spondent Outreach Marine Corporation,the Gener-alCounsel,and the Charging Party also filed an-swering briefs.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs 1 andhas decided to affirm the judge's rulings, findings,21The Respondents have requested oral argument The requests aredenied as the record, exceptions, and briefs adequately present the issuesand the positions of the partiesRespondent Outreach Marine has also filed a motion to reopen therecord for newly discovered evidence That motion is denied as the evi-dence proffered by Outreach, even if adduced and credited, would notrequire a different result in this case See Sec. 102.48(d) of the Board'sRules and Regulations8The Respondents have excepted to some of the judge's credibilityfindings The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the findingsThe judge states in fn 3 of his decision that the Board has historicallytaken a dim view of personnel who tape-record meetings with their em-ployer, citingSwinick (W T Grant Co.) v NLRB,528 F.2d 796 fn. 13(3d Cir 1975) We do not adopt the judge's comments in this regard, be-cause the Board hassometimesfound tape recordings of employee meet-ings to be the best evidence of what wassaidSee,e.g.,Algreco Sports-wear Co, 271NLRB 499, 505 (1984);East Belden Corp,239 NLRB 776,782 (1978) In this case, Anthony McAllister himself suggested that thetape recording of a meeting about which- he was testifying be played inorder to ascertain exactly what he had said, and the parties stipulated tothe authenticity of that portion of the tape introduced into the recordThe judge found that the loan transaction, in which McAllister sold itsfour tugboats to Outreach but remained liable to the National Westmins-ter Bank-for the repayment of a $1 4 million loan to Outreach secured bya first preferred fleet mortgage on the vessels, was nothing but a paper-shuffling device, that for all practical purposes Westminster substitutedone mortgage guaranteed by McAllister for another mortgage guaranteedby McAllisterWe agree The judge, however, further found that West-minister actually loaned nothing and McAllister received nothing, at leastnot from the transactionWhether viewed as a part of this' transaction oras a separate transaction, we note that, simultaneous with the loan toOutreach, Westminster required that McAllister substitute other collater-al obtained from the proceeds of that loan to secure a separate loan, orletter of credit agreement, to a McAllister subsidiary company which hadpreviously been secured by a mortgage on the tugboats. Thus, Westminis-ter Bank may have loaned additional money as the overall result of theserelated transactions. The fact remains, however, that before the transac-tionMcAllister was liable for $1.4 million secured by the tugboats andand conclusions3 as modified and to adopt the rec-ommended Order.The judge properly found McAllister and Out-reach to be alter egos and a single employer.4 Thushe concluded, and we agree, that the Respondentsviolated Section 8(a)(5) and (1) of the Act by fail-ing to abide by the terms and conditions of em-ployment established by the collective-bargainingcontracts betweenMcAllister and the Union. Insetting forth his Conclusions of Law, however, thejudge found as the appropriate bargaining units theunits unlawfully altered by Respondent Outreachrather than the units described in the contracts. Wedisagree with that finding, and find instead that theappropriate units should be those set forth inMcAllister's contracts with the Union. Therefore,we shall amend the judge's Conclusions of Law.Amended Conclusions of LawSubstitute the following for Conclusion of Law3.-"3.The following units constitute units appropri-ate for the purposes of collective bargaining withinthe meaning of Section9(b) of the Act:Unit IAll tugboat Captains,Mates and Engineersemployed by Respondents in connectionwith towing in and from the BaltimoreHarbor, including inland waters.Unit IIAll unlicensed tugboat personnel employedby Respondents in connection with towingin and from the Baltimore Harbor, includinginland waters."after the transaction McAllister remained liable for $1 4 million securedby the tugboats.The judge at one point in his decision states that McAllister deliberate-ly concealed the existence of Outreach, and steadfastly represented to thepublic and its customers that McAllister was continuing to provide tug-boat services in Baltimore Harbor throughout 1983, whereas it is appar-ent from the record and other parts of his decision that the judge meantthroughout 1984.8 In adopting the judge's conclusion that McAllister's captains are em-ployees within the meaning of Sec 2(3) of the Act, we note that over 90percent of McAllister's work was performed within Baltimore Harborwhere the captains maintain constant radio contact with McAllister'sshore-based supervisorsWe do not find the record evidence sufficient to establish whether or,not MarkGarayoacontinued to be a McAllister employee as of 13 April`1984Accordingly, we do not adopt the judge's conclusion that Garayoawas not an employee of McAllister on the relevant date, but shall deferthe issue of Garayoa's status to the compliance stage of this proceeding.4 Since we agree with the judge's conclusion that McAllister and Out-reach are alter egos, we find it unnecessary to pass on his alternativefinding that Outreach would be McAllister's successor if it were not itsalter ego, or on issues related to that finding.278 NLRB No. 91 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondents,McAllisterBrothers,Inc. and Outreach Marine Corporation,alteregos,Baltimore,Maryland, their officers,agents,successors,and assigns,shall take the actionset forth in the Order, except that the attachednotice is substituted for that of the administrativelaw judge.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National LaborRelationsBoard has foundthat we violatedthe NationalLabor Relations Actand has ordered us to post and abide by this notice.WE WILL NOTdiscourage membership in Seafar-ers InternationalUnion of North America, Atlan-tic,Gulf, Lakes andInlandWaters District;Seafar-ers InternationalUnion of North America, AFL-CIO (SIU), or any otherlabor organization,by dis-charging employees in order to avoid our collec-tive-bargaining obligations,failing or refusing to re-instate or recall employeesto workin accordancewith theircontractual seniority rights,failing tomaintain terms and conditions of employment asprovided in our collective-bargaining contracts, orin any other manner discriminating against youwith regardto yourhire or tenure of employmentor any term or condition of employment.WE WILL NOTfailor refuse to recognize andbargaincollectivelyand in good faith with SIU asthe exclusive representative of our employees inthe followingappropriate units:Unit IAll tugboatCaptains,Mates and Engineersemployedby us in connection with towing inand from theBaltimoreHarbor, includinginland waters.Unit IIAll unlicensed tugboat personnelemployed byus in connection with towing in and from theBaltimore Harbor, including inland waters.WE WILL NOTfail or refuse to honor collective-bargaining agreements applicable to the unit em-ployees.WE WILL NOTunilaterally change the wages,hours, and other terms and conditionsof employ-ment of the unit employeeswithout priornotice toSIU and withoutaffordingSIU an opportunity tomeet and bargain concerning such matters as suchrepresentative,or bypass SIU and deal directlywith unitemployees concerning changes in wagesor other terms and conditions of employment.WE WILL NOT in any like orrelatedmannerinterferewith,restrain,or coerce you in the exer-cise of yourright to engage in union or concertedactivities,or to refrain therefrom.WE WILL offerRalph Kirchner,CharlesRogers,Louis Canavino,JeromeLukowski, Leon MachSr.,Peter Messina,AlvinHirsch,Manuel Alvarez,Joseph Zorbach Jr., JosephRakowski,Paul Puslos-kie,RobertMachlinski,RonaldNeibert,andRobertHenninger immediate and full reinstatementto their formerjobs or if,for lawful reasons, suchjobs no longer exist,to substantiallyequivalent po-sitions,withoutprejudice to their seniority or otherrights,privileges,and benefits previouslyenjoyed.WE WILL offerSteven Hardin,Charles Dougher-ty,Robert Schwatka,JamesPerry,George Le-maire,WilliamMiller,William Bobac, Karl Dla-bich,Raymond Kuta,Steve August,Larry Neibert,and NormanGiffordemployment in accordancewith theirseniority rights,without prejudice totheir seniority or other rights,privileges,and bene-fitspreviouslyenjoyed, displacing,ifnecessary,employees hiredby us withlessor no seniorityrights.WE WILL makewhole the above-pamed employ-ees for losses theysuffered byreason of our unlaw-ful failureand refusal toemploy them in accord-ance with theirseniority and other rights under theSIU contracts,including loss of docking pilot fees,allwith interest.WE WILL makewhole formerMcAllister em-ployees employed at Outreach Marine Corporationfor the differencebetween the contract terms andwhat they were actuallypaid,to the extent thatthey had sufficientseniorityto be employed if theseniority provisionsof the McAllistercontracts hadbeen followed, with interest.WE WILL maintain and give fulleffect tothe col-lective-bargaining contracts covering the unit em-ployeeswhichwere effective by their termsthroughSeptember30, 1984,and from year'to yearthereafteruntil terminated upon proper notice,unless and until we and SIU negotiate a new agree-ment or agreements or we bargain in good faith toan impasse in accordancewith the Act; includingbut not limitedto the following:Paying wages and overtime pay and main-taining crew sizes as required by the contracts.Making the contractually established pay-ments to the various trustfunds established by MCALLISTERBROS.603the contracts on behalf of all employees whowere entitled to employment.Reimbursing those employees for any ex-penses ensuing from our failure to make suchcontributions,specifically:anymedicalordental bills they have paid to health care pro-viders that the contractual policies would havecovered; any premiums they may have paid tothird party insurance companies to continuemedical and dental coverage in the absence ofour required contributions; and contributionsthey may have made for the maintenance ofthe contractual trust funds after we unlawfullydiscontinued or failed to make contributions tothose funds, all with interest, andReimbursing SIU for any loss of duescaused by our failure to deduct dues pursuantto checkoff authorizations and remitting sameto SIU as required by contract, with interest.MCALLISTERBROTHERSINC.ANDOUTREACHMARINE CORPORATION,ALTER EGOSMark Carissimi, Esq.,for the General Counsel.Henry P.Baer,Esq.,of New York, New York, for Re-spondent McAllister Brothers, Inc.Jerald J. Oppel, Esq.,andRoeann Nichols, Esq.,of Balti-more,Maryland, for Respondent OutreachMarineCorporation.James M. Altman, Esq.,of New York, New York, for theCharging Party.DECISIONSTATEMENT OF THE CASEMARVIN ROTH, Administrative Law Judge. This casewas heard at Baltimore, Maryland, on November 8, 9,14, 15, and 16, 1984.11 The charge was filed by SeafarersInternationalUnion of North America, Atlantic, Gulf,Lakes and Inland Waters District; Seafarers InternationalUnion of North America, AFL-CIO (the Union) onJune 25. The complaint, which issued on August 15 andwas amended on August 31, September 12, and October2 and at the hearing, alleges that McAllister Brothers,Inc.andOutreachMarine Corporation (respectivelyMcAllister and Outreach and collectively Respondents)are alteregos and asingle employer within themeaningof the National Labor Relations Act or, in the alterna-tive, that Outreach is a successor to McAllister, and Re-spondents' have violated and are violating Section 8(a)(1),(3), and (5) of the Act. The gravamen of the complaint isthat Respondents unlawfully withdrew recognition of theUnion as bargaining representative of their employees intwo appropriate units, bypassed the Union and dealt di-rectly with their employees, unilaterally reduced employ-ees'wages,crewsizes,vacation benefits, eliminated over-iAll dates herein are for the period from September 1, 1983, throughAugust 30, 1984, unless otherwise indicatedtime pay, and failed to recall employees in accordancewith seniority, all in violation of McAllister's contractswith the Union and refused to abide by those contracts,that Outreach refused to recognize and bargain with theUnion as the representative of its employees in the ap-propriate unit, and thatMcAllister discriminatorily re-fused to rehire 27 of those employeees. Respondents' bytheir respective answers deny the commission of the al-leged unfair labor practices.All parties were afforded full opportunity to partici-pate, to present relevant evidence, to examine and cross-examine witnesses, to argue orally, and to file briefs. Onthe entire record in this case,2 Sand from my observationof the demeanor of the witnesses and having consideredthe briefs submitted by the parties, I make the followingFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSMcAllister, a ,Maryland corporation with an office lo-cated in Baltimore, Maryland, was engaged at least untilApril 13, 1984, in the provision of tugboat services in theBaltimore Harbor and surrounding area. In the course ofits businessMcAllister annually performs services valuedin excess of $50,000 directly to customers located outsideof Maryland. Since April 14, 1984, Outreach, a Marylandcorporation with its principal office locatedin Baltimore,has been engaged in the provision of tugboat services inthe Baltimore Habor and surrounding area. During thefirst year of its operations, Outreach performed servicesvalued in excess of $50,000 to customers engaged incommerce. Without reaching the question of their rela-tionship to each other, I find as admitted by the respec-tiveRespondents that McAllister and Outreach are em-ployers engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it would effec-tuate the purposes of the Act for the Board to assert itsjurisdiction in this case.II.THE LABOR ORGANIZATION AND BARGAININGUNITS INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act. It is undisputed that from Jan-uary 1980, until April 14, 1984, the Union was the recog-nized exclusive collective-bargaining representative ofMcAllister's tugboat personnel in the following units:Unit IAll tugboat Captains,Mates and Engineers em-ployed by McAllister in connection with towing inand from the Baltimore Harbor, including inlandwaters.2Certain errors in the official transcript of proceedingsisnoted andcorrected, two of which (Tr. 679 and 725) affect the substance of evi-dence. Respondent Outreachhas requestedthat I make the correction atp. 725 of the record (Br fn - 7). In the context of Mart's testimony, thecorrection is warranted. My notes are also consistent with the proposedcorrectionWith regard to my correction, Tr 679, my notesindicate thatthe parties stipulated that the first five persons on G C. Exh 29 did notwork for McAllister in 1983 or 1984. They do not appear on McAllister'ssenioritylists. It is evident that the period on L. 3 was misplaced.' 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnit IIAllunlicensed tugboat personnel employed byMcAllister in connection with towing in and fromthe Baltimore Harbor, including inland waters.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background1.The operations of McAllister prior to April 14,1984McAllister is a wholly owned subsidiary of McAllisterTowing and Transportation Company, Inc. (McAllisterTransportation) a long-established firm which has beenengaged, directly or through its corporate subsidiaries, invarious business operations in or related to the maritimeindustry, including the operation of tugboats. AnthonyMcAllister,BrianMcAllister, and William Kallop are thesole shareholders of McAllister Transportation. McAllis-terTransportation'sprincipalcompetitor isMoranTowing and Transportation (Moran), also an old estab-lished firm, which operates tugboats in Baltimore Harborthrough its corporate subsidiary, Curtis Bay Towing.Moran operates tugboats in four major ports of EasternUnited States: New York, Philadelphia,Baltimore, andNorfolk. Prior to 1960 McAllister Transportation operat-ed in only three of these ports: New York, Philadelphia,and Norfolk. This fact placed McAllister Transportationata competitive disadvantage, because its customers(shipowners and theiragents)preferred to have a singletowing contract which would cover all four ports.Therefore, in 1960 McAllister Transportation negotiatedan arrangementwithBaker-Whitely Towing Company(Baker-Whitely),which operated tugboats in BaltimoreHarbor, whereby McAllister Transportation referred itsBaltimore business to Baker-Whitely and Baker-Whitelyreferred other business to McAllister firms. Since 1957Baker-Whitely's tugboat personnel were represented bythe Union and covered by a series of contracts coveringthe licensed and unlicensed personnel. McAllister's tug-boat personnel in New York, Philadelphia, and Norfolkwere and still are also represented by the Union.2.McAllister's economic problems, and its efforts tosolve those problems within the framework of itsexisting collective-bargaining contractsIn 1979 Baker-Whitely decided to sell its Baltimoreoperation. In January 1980, McAllister reluctantly pur-chased the business in order to protect its competitiveposition vis-a-visMoran, and thereupon directly engagedinthebusinessof operating tugboats in BaltimoreHarbor.McAllister substantially retained Baker-White-ly's personnel complement (with subsequent changes atthe executive level), recognized the Union as bargainingrepresentative, voluntarily assumed Baker-Whitely's col-lective-bargaining contracts, and in 1981 negotiated andexecuted new contracts with the Union covering the li-censed and unlicensed units respectively, effective bytheir terms from October 1, 1981, through September 30,1984.McAllister conducted the negotiations jointly withCurtis Bay Towing(similar joint negotiations were con-ducted with Moran or its subsidiaries in other ports).The resulting contractsinBaltimorewere similar andsubstantially equal with regard to economic matters, al-though they differed in some respects. When McAllistercommenced its Baltimore operation, Curtis Bay Towingcontrolled about 80 percent of the tugboatbusiness inBaltimore Harbor, and McAllisterassumed the remaining20 percent which had been performed by Baker-Whitely(substantiallyforMcAllister's customers).McAllisterhoped to increase its share of the Harbor business to 45percent, but this hope proved to be overly optimistic.McAllister increased its share to 30 percent, but wasunable to progress beyond that point. McAllister neverseriously expectedBaltimoreto be a profitable operation.Rather,as indicatedMcAllister sought tomaintain apresence in Baltimore,breaking even or sustaining a tol-erableloss, in orderto offer 4-port service to its custom-ers and thereby generally advance the businessinterestsof McAllister Transportation and its subsidiaries. How-ever, in 1981 McAllister lost $250,000 from its Baltimoreoperationand its lossesincreased in 1982 and 1983. Bythe fall of 1983 McAllister projected an annual loss of$750,000. In the meantime McAllister embarked on athreefold effort to reduce its annual deficit to a tolerablelevel of $250,000 or less. McAllister sought to attain thisgoal by (1) cuttingexpenses, (2) increasing revenue, and(3) increasing rates.McAllister Transportation and itssubsidiaries, includingMcAllister, economized by freez-ing wages and salariesnot governed by union contract,reducingits office staff and otherwise reducing office ex-penses,and refrainingfrom hiring new nonessential per-sonnel.However, McAllisterwas limitedin the extent towhich it couldeconomizeby laying off or limiting utili-zation ofunit personnel,because crewsizes andworkinghours (includinga guaranteedworkweek) were governedby the union contracts. Consequently McAllister couldnot economize in this mannerwithout reducing its oper-ations,which would be self-defeating. McAllister's Balti-more operation substantially consisted of the dockingand undocking of ships. McAllister considered expandingits operations into other work, such as towing of barges,but concluded that its costs and expense structure pre-cluded any possibility that it could successfully competefor such work. Labor costs accounted for about 5 per-cent of those costs. As Anthony McAllister admitted inhis testimony, the tugboatbusinessis"labor intensive."Other possibilities such as dredging or salvage work pro-vided few opportunities. McAllistermade a strong saleseffort, but was unableto increasethe volume of its dock-ing andundocking work to a desirable level. As for in-creasing rates,McAllister's one effort in this directionproved nearlydisastrous.Curtis Bay Towing, as the bigoperator in Baltimore, normally set the pattern fortowing rates.Prior to October 1 of each year, i.e., withthe effective date of new labor contracsor annual wageincreasesunder the contracts, Curtis Bay Towing wouldpublish its tariff, i.e., schedule of rates and terms for thePort of Baltimore. McAllister then published its tariff,which normally approximated the rates offered by CurtisBay. In 1983 McAllister attempted to set the pattern. OnAugust 29 McAllister published a tariff which utilized a MCALLISTERBROS.605net tonnage rate rather than the"surcharge rate"previ-ously used,andwhich would have substantially in-creased the charges to McAllister's customers.McAllis-ter explained to its customers that this increase was pri-marily needed to cover the cost of wage and fringe bene-fits in the third year'of its labor contracts.Curtis Bayfailed to follow suit.Because of its larger volume of busi-ness,Curtis Bay was in a better position than McAllisterto absorb the costs of its labor contracts.Curtis Bay pub-lished a tariff which increased rates by only 6 percent.Confrontedwith the spectre of losing its customers,McAllister rescinded its prior action and published a re-vised tariff which approximated that of Curtis Bay.B.McAllister'sEffortsto Obtain Relief From theUnion and the Unit EmployeesIn August 1983 Company President Anthony McAllis-ter and Vice President Donald Stephens,who was gener-almanager for Philadelphia and Baltimore,met withUnion Official John Fay for the purpose of fording a"joint solution to the financial problem in Baltimore."Fay suggested that they meet with unit personnel. OnOctober 3 McAllister conducted a meeting of all unitpersonnel,whether active or on layoff status. McAllisterpresented an explanation of his Company'sfinancialproblem and its unsuccessful efforts to deal with thatproblem.McAllister distributed a written proposal whichprovided for a 15-percent wage reduction and waiver ofscheduled wage increases,subject to reimbursement anda bonus if and to the extent the Company made a profitby July 31, 1984,and certain changes in work rules.After some argument McAllister told the employees toforget about the work rule changes and just consider thewage concessions.McAllister proposed that the Unioncould examine the Company'sbooks.He asserted: "Iknow where to attack the problem.I know where to gofor assistance,and that'swhy I'm here today."3McAllis-ter added that the Company needed "relief" in the areaof wages,and could not afford to pay as much as CurtisBay Towing.In McAllister's words:Curtis Bay has been hit harder than we have, butthat's probably just due to traffic. But if they aregetting down to a level where they are probably-Imean they are doing 2000 ships a year versus our900.When you have that disparity, there is no waywe can pay our rates and your rates to us are 50-percent of our costs-it is actually 52 point some-thing.There is just no way that we can sustain that,in the long run,unless there is something happeningin the port that we are totally unaware of.4TheUnion'saccountantssubsequentlyexaminedMcAllister'sbooks,and certified that the figures werecompiled in a proper manner.On October 17 McAllisteragain met with employees,atwhich time the employeeswere given an opportunity to ask questions,McAllistersubsequently learned that the employees would not agreeto the October 3 proposal,but instead intended to pro-pose to make a loan to the Company.On November 21GeneralManager,Stephens,acting as a spokesman forMcAllister,met with the employees.Stephens rejectedthe loan proposal,saying that it would be like "prolong-ing the agony."Instead the Company proposed an em-ployee stock option plan whereby the employees wouldpurchase the Baltimore operation.Specifically,the Com-pany proposed to sell the tugboats which it contemplatedwould be used in the Baltimore operation(America, Brit-tania,Holland,andResolute)for their aggregate marketvalue of $1.9 million, that McAllister would act as salesrepresentative for the employees,who would pay a feefor its services,and McAllister would use its best effortsto retain a $3-million annual volume of business. As willbe discussed,McAllister's proposalwas substantiallysimilar to the transaction which McAllister eventuallymade,with Outreach,although the employees were of-fered slightly more favorable terms.5Stephens told theemployees that the Company needed an answer by Janu-ary 15,and that if the employees did not buy,the Com-pany would look for another buyer.The next and final meeting between the Company andits "tugboat personnel took place on January 16.In the in-terim the Company learned that the employees could notagree on buying the business.Stephens,acting as Compa-ny spokesman,told the employees thatMcAllisterwanted to remain in business in Baltimore, but was stilloperating at a deficit, and therefore would go into themarket and make the same offer as McAllister had madeto the employees. Stephens added that if the Companyfound a purchaser,he would talk to the employees. Infact, as Stephens knew, McAllister had already found apurchaser.C.McAllister's Negotiations with Alcide Mann, andthe Sale of Tugboats to OutreachAlcide Mann was a former McAllister employee whoprogressed through the ranks to become general managerat Philadelphia-until 1977,when he left to work for an-other firm in the maritime industry.Mann had extensivemanagerial experience in various facets of the maritime'My findings concerning McAllister's statements at the October 3meeting are based on a tape recording of the meeting by RobertSchwatka,one of the unit employees Prior to my receipt of the tape re-cording in evidence,Anthony McAllister's testimony was evasive as towhether he made the above-quoted statement.The General Counselargues(Br. fn. 7)that this testimony reflects adversely on McAllister'scredibility.Schwatka recorded the meeting with McAllister's knowledgeand consent.However, the Board has historically taken a dim view ofpersonnel who tape-record meetings with their employer.See,e.g, Swin-ick (W.T.Grant Ca)Y.NLRB,528 F 2d 796 fn 13 (3d Cit. 1975). Indeference to this policy consideration,I have not drawn any adverse in-ferences from conflicts ifanybetween the testimony of McAllister offi-cials and employee recordings of their meetings.4Anthony McAllister testified that at the October 3 meeting employ-ees suggested that they purchase the tugboats Schwatka testified that noemployee said anything about buying the boats, although they suggestedthat they could buy stock in the Company. In view of the employees'subsequent rejection of McAllister's proposal that they buy the boats, Ifind it unnecessary to resolve what the employees proposed at the Octo-ber 3 meeting.5McAllister's largest tugboat, theGraceMcAllister,was not includedin the proposed sale The Company concluded that theGrace McAllisterwas too expensive to use in the Baltimore operation,and so informed theemployees.McAllister subsequently transferred theGraceMcAllistertoNorfolk and it was not included in the sale to Outreach. 606DECISIONSOF NATIONAL LABOR RELATIONS BOARDindustry, including sales promotion; was familiar withtugboat operations and the operations of McAllister; andwas well qualified by reason of his training, experience,and knowledgeto manage a businesssuch as McAllister'sBaltimoreoperation.He had never been an owner of abusiness,however, and, as will be discussed, he lackedeither the resources or the inclination to invest his ownmoney in a business. In 1983 Mann was employed by amaritime firm in Florida. In October Mann, on behalf ofhis employer, contacted Anthony McAllister concerninga businessmatter.McAllister asked Mann if he knew of abuyer for the Baltimore tugboats.Mann initially"shrugged off" the inquiry. However about November 1McAllisteragain contactedMann, thistime suggestingMann as the purchaser. McAllister complained that hislabor costs were high,-and he couldnot get concessionsfrom the employees.Mann was initiallyreluctant, but re-quested financial information,includingactual and pro-jected income and expense figures. On November 14McAllister forwarded the requested information toMann.McAllister did not send copies of the union con-tracts toMann. Mann already had copies of those con-tracts, and by reason of his current job responsibilitieswas required to be familiar with union contracts in themaritimeindustry.On the Sunday following Thanksgiv-ing,Anthony McAllister and Mann had their "first seri-ous discussions" (Mann'swords) concerning the pro-posed sale.6Alcide Mann testified that after receiving the financialinformation he analyzed that information and made pro-jections as to how he could run the Baltimore operationat a profit. In mid-December, McAllister forwarded ad-ditional information consisting of engine reports and dis-patchers' schedule sheets. In late DecemberMann met inNew York City with three McAllister officials (AnthonyMcAllister, Vice President Stephens, and Vice Presidentfor Sales Jack McCormick) to discuss the proposed sale.The meeting lasted 4 to 6 hours. Mann testified that theydiscussed their specificinterestsand concerns at thismeeting,but that no agreement was reached at this time.However in light of the sequence of events describedabove, events subsequent to the December meeting, andadmissionsby McAllister and Mann in their testimony, itis evident that McAllister and Mann reachedat least sub-stantial agreementon the terms of a sale; that such termswere substantially as contemplated and proposed byMcAllister; and that the parties thereafter proceeded inaccordance with the premise that Mann would soon betaking over the Baltimore operation.' There was never6As an adverse witness for the General Counsel, McAllister testifiedthat after the November 21 meeting he considered selling the tugboats toan outsider, contacted a broker, who failed to produce a prospective pur-chaser, and about December 1 contacted Mann According to McAllisterthey "got specific" before ChristmasHowever, McAllister's testimonyconcerning the dates of their contacts was contradicted by Mann, whotestified concerning the sequence of events as described aboveMcAllis-ter's testimony was also contradicted by his November 14 letter forward-ing financial information to Mann. It is evident that McAllister was nego-tiatingwithMann during the same period that he was attempting toobtain concessions from the employees7Because of illness, Anthony McAllister was not recalled as a Re-spondent witnessWith the agreement of the parties I received his inves-tigatory affidavit in lieu of oral testimony In that affidavit, McAllisterstated that between November 21 and January 16 he discussed the sale ofany question that McAllister would sell theAmerica,Brittania,Holland,andResolutefor theiraggregatemarket value of $1.9 million, of which $1.4 millionwould be financed by a bank loan and the balance byMcAllister, and that the purchaser would enter into asalesand service agreement with McAllister.Mann can-didly admitted that he would not have purchased thetugswithouta salesand service contract because thetugswere usable only for harbor work, principally thedocking and undocking of ships, for which he neded cus-tomers, i.e.,McAllister's customers. By letter dated Janu-ary 2 to. Anthony McAllister, Mann outlined in detail theprovisions of a proposed "sales. . . and consultingagreement."Mann added that "my notes on the laboragreement. . . will follow in a day or two." He pro-posed "Outreach Marine Corporation" as the name ofthe business. Mann testified that by January 2 the "majoroutlines were in place" and that his letter was the "firstwritten expression of a possible agreement." It is evidentfrom theseadmissionsthat the January 2 letter did notrepresent an original proposal by Mann. Rather the letterwas a fleshed out draft of Mann's understanding of thesales andservice arrangement agreed on at hismeetingwith McAllister in December. On January 13 Mann in-corporated Outreach. By letter dated January 17, Manninformed Nicholas Gumbrecht of the National Westmin-isterBank (Westminister) that he had formed Outreachto purchase and operate the tugs, and "will obtain a fiveyear renewable agency contract with McAllister to per-form work for their contracted customers." Mann statedthat "we have reached an agreement with McAllister,and do not anticipate any serious difficulties," and thathe anticipated starting operations byMarch 1. Mannadded that he was looking forward to applying for loanstoWestminister. McAllister had a continuingbusiness re-lationshipwithWestminister, and Anthony McAllisterreferredMann to Gumbrecht about the time of their De-cember meeting. Mann replied to Westminster for theloan and Westminster issued a loan commitment letteron March 1.11 On February 7 McAllister loaned Mannthe tugboats with his competitor Moran and with a Florida broker. Ac-cording to McAllister, Moran said there might be antitrustproblems (assale to Moran wouldresult in amonoply on tugboat servicein BaltimoreHarbor), and other prospective buyers were either not interested orlacked the requisite experience. As an adversewitness,McAllister admit-ted that he was not even contacted by a prospective buyer.It is evidentfrom McAllister's own repeatedstatements,which have been and will bediscussed, thatMcAllister had no intention of abandoningits status as afour-port operator, and consequently determined to sell its boats only toa purchaser over whom it could exercisecontinuing economiccontrol,and on terms which would first and foremost protect itsinterests as afour-port operator. The evidence indicates that McAllister never consid-ered any prospective purchaser other than its own employees or AlcideMann.aAnthony McAllister testified that he did not know how Mann got intouch with Westmmister In his investigatory affidavit, McAllister statedthatMcAllister Transportation Official Larry Chan put Mann in touchwith Westminister. In fact, as testified by Mann, Anthony McAllister re-ferred him to Gumbrecht, and by late December Mann was already intouch with Gumbrecht and discussing the manner in which the sale couldbe financedMann testified that he also discussedfinancingwith anotherbank, Union Trust. In fact, although Mann was interested in and subse-quently establisheda businessrelationshipwith Union Trust after Out-reach commenced operations, there was never any question that the saleContinued MCALLISTERBROS.607$20,000.McAllister loaned Mann an additional $2500 onMarch 27 and $20,000 on April 6, totaling $42,500, allbefore Outreach commenced operations and all withoutinterest.On March 1 Mann hired his first employee (RayJankowiak) and placed him on Outreach's payroll. Theseactions would not have taken place in early 1984 if Mannand McAllister did not already know by the beginning of1984 that Mann would be taking over the Baltimore op-eration.The loans totaling $42,500 from McAllister toMann were designed to provide Outreach with $32,500in startup funds, and to compensate Mann for hisinitialcapitalization of Outreach in the amount of $10,000 onJanuary 24. As a result of these loans, coupled with 100-percent financing of the sale by Westminister and Out-reach and a credit agreement between McAllister andOutreach (which will be discussed), Mann never had toinvest 1 cent of his money in the Baltimore operation.The sale and concurent financing were consummatedon April 13, and Outreach commenced operating thetugboats in Baltimore Harbor the next day, without anybreak in service. According to Mann, the original targetdate was March 1, but the closing date was continuallydelayed because of protracted negotiations between theparties and their attorneys, centering on the service andsales agreement,which at times threatened to wreck theentire transaction.Mann testified that there were 13 or14 drafts of that agreement, that he and McAllisterreached general agreement after the first 4 or 5, but thenthe lawyers got involved. In fact, although there was aprofusion of paperwork befitting a transaction of this size(principally for the benefit of Westminister), and nitpick-ing (Mann'sdescription) overminor matters such aswhether New York or Maryland law should govern, theend result substantially reflected McAllister's concept asoriginated in the fall of 1983 and proposed to the em-ployees andMann. Some changes were imposed byWestminister, e.g., that the bank wanted the initial termof the sales and serviceagreementto be 7 instead of 5years, in order to be concurrent with the duration of itsloan.At the present hearing, Outreach counsel wentthrough a section-by-section review of the agreementwith Mann in order to determine which matters were thesubject of significant negotiation or disagreement be-tween Mann and McAllister. In light ofMann's testimo-ny, it is evident that there were few areas of disagree-ment and no area in which McAllister made any signifi-cant concession.Mann's testimony concerning one suchalleged area of disagreement was demonstrably false. Ac-cording to Mann, paragraph 2:4 of the agreement, pro-viding for the use of a tugboat of theGrace McAllister,class by Outreach for the benefit of McAllister's custom-ers,was a "major item" because Mann did not want tobuy theGraceMcAllister,as it was too expensive towould be financed, if at all by Westmmister Not only did Westministerhave expertise in the maritime industry, a continuing relationship withMcAllister, and a knowledge of its boats, but most significantly, West-minster held a mortgage on McAllister's boats by reason of a loan to theBridgeport and Port Jefferson Steamboat Company, another McAllisterTransportation subsidiary. Therefore it would have been impossible to fi-nance the sale without Westmmister. Indeed, Mann initially talked withGumbrecht about assuming this mortgage. As will be discussed, West-minister preferred that the sale not be financed in this mannermaintain,whereas McAllister feared that it would losesubstantial business if that type of boat was not in theharbor. In fact, McAllister had already reached the sameconclusionasMann,and did not contemplate selling theGraceMcAllisterfor use in Baltimore Harbor. (McAllis-ter so informed the employees in November.) Themarket value of theGraceMcAllisterwas $1.8million,almost as much as the total value of the four tugboatswhich were sold. McAllister Vice President Stephenstestified thatMcAllister did not offer to sell theGraceMcAllistertoMann because businessin Baltimore did notjustify the expense ofmaintainingit,and thereforeMcAllister transferred that boat to Norfolk. As a resultofMcAllister's decision,McAllister, and consequentlyOutreach, lost its biggest customer (Atlantic ContainerLine)which was not satisfied with the power of theother boats.As indicated,McAllister sold theAmerica,Brittania,Holland,andResolutefor $1.9 million to Outreach: $1.4million of the purchase price was financed by a loanfrom Westminister, repayment of which was secured bya promissory note and first preferred fleet mortgage. Asrequired by Westminister, repayment was also guaran-teed by McAllister, McAllister Transportation, and thethree individual principals of McAllister Transportation,as well as Mann and his wife Audrey, the sole sharehold-ers of Outreach. The note was payable in monthly in-stallmentsof $25,468.75 over a 7-year period. The re-maining $500,000 was financed by a loan from McAllis-ter to Outreach, secured by a promissory note andsecond preferred fleet mortgage. The note provided forrepayment in semiannual installments of $50,000 eachplus 10-percent interest over a 5-year period, commenc-ing onApril 15, 1986, i.e., 2 years after the sale. In fact,McAllister received none of the money which ostensiblychanged hands on April 13. As a conditionof releasingthe boats from the existing mortgage, Westminister re-quired that the proceeds of its loan beassigned to it assecurity for repayment of the loan. In, sum, notwithstand-ing itselaborate verbosity, the loan transaction amountedto a paper shuffling device whereby for all practical pur-posesWestminister substituted one mortgage guaranteedbyMcAllister for another mortgage guaranteed byMcAllister.Westminister actually loaned nothing andMcAllister received nothing, at least not from, the trans-action.At the time of the sale and loan transactions, McAllis-ter and Outreach executed two documents which basical-ly defined their operational relationship; specifically, a"Tug Service and Sales Representation Agreement, anda Credit Agreement." The service and sales agreementprovidedin sum asfollows:Outreach agree (par.1:1(A)(B), and (C)) to provide certain tugboat services(assistance to ships, towing of barges, and towing ofLASH barges) in the Baltimore Harbor area forcAllis-ter's customers on a "first priority" basis. Outreach fur-ther agreed (par. 1:1(D)) to provide such additional tugservices "as required by McAllister that are most effi-ciently served from the port of Baltimore," without geo-graphical limitation, also on a "first priority" basis. Spe-cifically, the agreement required Outreach to provide 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch services with theAmerica,Brittania,Holland,andResolute,to operate at least two tugs, fully manned, on a24-hour basis, and to assign its tugs to work booked byMcAllister before any other work.However,McAllistercannot unreasonably demand service on short noticewhen Outreach has given McAllister notice of priorcommitments.The agreement(par. 1:2) ostensibly per-mitted Outreach to independently solicit towing or bargework in six specifically defined categories which did notinclude docking or undocking of ships in the BaltimoreHarbor area.Three of these categories involved workexclusively outside of the Baltimore Harbor area, two(including towing of oil barges)required prior authoriza-tion by McAllister if it involved work in the HamptonRoads area, and one(interport towing between Philadel-phia andNorfolk)entitledMcAllister to a 10-percentcommission on any such work performed for customerswith whom McAllister has an established relationship oriseven soliciting business,regardlessof whether McAl-lister has ever done work for that customer.However,other provisions of the agreement virtually nullified eventhis limited ostensible autonomy. Specifically,paragraph3:1provided that"McAllister should be the exclusivesales agent for Outreach for all Shipwork,Bargework,and LASH Bargework performed pursuant to para-graphs1:1:(A), (B)and (C),":and that"McAllister is au-thorized to solicit,on behalf of Outreach,other harborwork as per paragraph hl(D)." Paragraph 5:1 furtherprovided that: "Outreach shall not solicit any businesscovered by paragraphs 1:1:(A), (B) (C) and(D) abovewithoutMcAllister's prior approval. All business cov-ered by these paragraphs shall be protected to McAllis-ter for a 10%commission on the net amount of invoicesto the customer."The agreement(par. 5:2) further pro-hibited Outreach from performing tug or towing serviceswithin a 50-mile radius of other ports in which McAllis-terTransportation or its subsidiaries performed oper-ations(New York,Philadelphia,Norfolk,and San Juan),"without prior written agreement of McAllister and thenonly upon such terms as may be set by McAllister." Inview of the broad language of paragraph 1:1(D), cover-ing additional services which McAllister could requireOutreach to perform,McAllister could reasonably inter-pret these provisions as prohibiting Outreach from per-forming any tugboat service, i.e.,any business whatso-ever,9withoutMcAllister's prior approval and withoutallowingMcAllister the same 10-percent commissionwhich it received for work performed by Outreach forMcAllister's customers. Moreover,the agreement prohib-ited Outreach from replacing or adding tugboats withoutMcAllister's approval,but permittedMcAllister to re-quire Outreach to use a tugboat of theGrace McAllisterclass as needed to service McAllister's customers.There-fore,Outreach was effectively precluded from obtainingany significant anount of work in addition to that per-formed for McAllister'scustomers,as its limited fleet(smaller than that used by McAllister)had to be avail-able to service McAllister's customers on first priority9The loan agreement prohibits Outreach from engaging in any busi-ness except the operation of vessels, declaring dividends, or incurringliens(withlimited exceptions)basis.As will be discussed, this was in fact the resultafter Outreach commenced operations.The agreement further required Outreach to provideits services "in a workmanlike manner and of a standardacceptable to McAllister," including timely service, reli-able equipment, and trained crews, and performancestandards as spelled out in an appendix to the agreement.These performance standards required Outreach amongother things to maintain around-the-clock communicationwithMcAllister's localmanager,provideMcAllisterwith the home phone numbers of all operating prsonneland docking pilots, immediately notify McAllister of anyincident of damage or tardiness, and to coordinate withMcAllister the fulfillment of Outreach's responsibility to"properly oversee their licensed personnel in order toeliminaterepeated incidents" of pilot error. Standard wasdefined as one error per month." ° The standard on tardi-ness was defined as not exceeding one-half hour. In sum,McAllister reserved to itself the right and obligation tomonitor and control not only the end result of Ou-treach's operations, but also themannerinwhich Ou-treach's licensed personnel carried out those operations.The serviceand sales agreementfurther gave McAllisterthe right to require Outreach to improve its performanceto meet the criteria established by their agreement. In theevent of a dispute over Outreach's performance, eitherparty could submit the matter to an impartial arbitratorselected by McAllister. If in McAllister's opinion Out-reach failed to perform pursuant to the arbitrator's deci-sion,McAllister could terminate the agreement."' Insuch event, Outreach is required to resell the tugs toMcAllister without profitor lossto Outreach, i.e., in accordance with a formula under which McAllister wouldnot pay more than the original sale price or less that Ou-treach's outstanding mortgage obligations.The agreement further provided that: "In providingservices hereunder,McAllister undertakes to offer theservices of Outreach's tugs pursuant to the terms ofMcAllister's tariff."McAllister thereby excluded Out-reach from any role in setting rates for work performedforMcAllister's customers,which work constituted vir-tually all of Outreach's business.Thus, Outreach couldnot increase those rates, nor could it take advantage ofits lower labor costs by charging less that Curtis BayTowing, unless McAllister decided to reduce those ratesor refrain from matching Curtis Bay's increases.' 2 Con-10 The appendix stated that this objective was necessary"as,regardlessof the factthat these licensed personnel are servants of the owner,itwillhave a bearing on McAllister's customer relations" (Emphasis added) Inaddition to the issue of alter ego status, these provisions are also eviden-tiarywith respect to Outreach's contention that its docking pilots are in-dependent contractors'According to Mann, this provision reflected a compromise,becauseMcAllister wanted the right to terminate the agreement upon obtaining afavorable decision from the arbitrator.The distinction is illusory ratherthan substantive,because Outreach would have no recourse if McAllister,for whatever reason, decided that Outreach was failing to perform pursu-ant to the arbitrator's decision12 This arrangement was plainly designed to benefit McAllister, at theexpense'of Outreach For example, if Outreach could establish rates inBaltimore,and decided to undercut Curtis Bay,such'action might triggera price war which would place'McAllister at a disadvantage in otherports where it directly operated tugboats. MCALLISTER BROS.sequently, except to the very limited extent that it couldobtain new business, Outreach had no way of increasingits profits or even making a profit, other than by reduc-ing its operating costs andexpenses.As previously dis-cussed,McAllister endeavored to reduce its costs and ex-pensesand did so, except with respect to those costs andexpenseswhich were governed by its collective-bargain-ing contracts.Consequently, unless AlcideMann hadgreater expertise in tugboatmanagementthanMcAllis-ter,which is unlikely, Outreach could only make a profitor enhance its profit by reducing or eliminating laborcostsand expenses.The serviceand sales agreement,coupled with thecreditagreement,effectively relievedOutreach of anyrisk of nonpayment, and further provided Outreach withwhat amounted to a $500,000 line of credit. Under theserviceand sales agreement,McAllister agreed to payOutreach for all work solicited by McAllister and per-formed by Outreach, and to accept the credit risk forfailure of any customer to ' pay for such work. Specifical-ly,McAllister agreed that after deducting its 10-percentcommission,discounts,and commissionsto foreign salesagents, it would, pay 90 percent of the amounts due Out-reach within 45 days and the balance within 120 days ofpresentation of invoice. Although not specified in anywrittenagreement,McAllister also deducted 5 percenttoward repayment of the sum of $42,500 previouslyloanedto Alcide Mann, excepton somejobs where theprofitmarginwas low, until August 23, 1984, whenthose notes were paid in full. However in the creditagreement,which was effective for 2 years and subjectto renewal by McAllister, McAllister agreed to pay Out-reach all amounts due Outreach immediately upon pres-entationof invoiceand assignmentof the respective ac-count receivable, up toa total maximumof $500,000owed by McAllister's customers at such time. In practiceMcAllister deposits all moneys due Outreach into Ou-treach's bank account. The sales and serviceagreementprovided that "McAllisterwill use itsbest efforts tosecure a minimumof $3,000,000 net revenue to Outreachper calendar year." Although this provision might seemon its face to be designed for Outreach's benefit, thefigure atleastcoincided with McAllister's interests in thearrangement.McAllister Vice, President Stephens testi-fied in sum that McAllister projected an annual volumeof business of $3 million, and also projected that it wouldneed $300,000 per year to compensate for the cost of itssales and accounting services, i.e., 10 percent of $3 mil-lion.As discussed, McAllister never viewed Baltimore asa profit-making operation. Rather McAllister wanted aBaltimore operation in order to offer 4-port service to itscustomersand thereby enhance its business elsewhere,without suffering unacceptable losses.Therefore,bymaintainingitspresence in Baltimore through Outreachand attaining or maintaininga $3 million volume of busi-ness,McAllister would break, even and thereby achieveits goal.Stephens testified that in fact, by the time of thepresent hearing,McAllister was close to breaking eventhrough the Outreach operation.The sales and serviceagreementfurther required Out-reach to maintain at its own cost, insurance in form andamountsand under conditions set forth in the,agreement,609with underwriters approved by McAllister, and withMcAllister named as an additional insured under the li-ability policies. The agreement was effective by its termsfor 7 years, subject to McAllister's option to renew theagreement for up to 3 additional 5-year periods. (Theparties originally contemplated an initial 5-year period,butWestminister requested that the period be coexten-sive with the duration of its loan agreement.) The agree-ment provided in sum that in the event Outreach wishedto sell its business, and obtained a prospective purchaser,McAllister would have the right of first refusal or couldpurchase the business at the amount of the third partyoffer or in accordance with a formula set forth in theagreement.D. Operations Before and After the Sale, andConcluding Findings with Respect to the AppropriateUnit or Units as of April 13, 1984As of April 13, 1984, President Anthony McAllisterwas McAllister's highest ranking official. However, hehad far flung responsibilities for the operations of McAl-listerTransportation and its subsidiaries, he was notbased in Baltimore, and he was not normally involved inday-to-day operationsinBaltimore.Vice President Ste-phens who was based in Philadelphia, functioned as gen-eralmanager for Philadelphia and Baltimore, and was inoverall charge of operations at both ports. Assistant Gen-eralManager Rollins Bishop was based in Baltimore andwas in charge of day-to-day operations in that port. Op-erationsManager Richard Gross was Bishop's immediatesubordinate.Gross functioned as chief dispatcher, andwas assistedby dispatchers John Franey and Edward Jo-hansen, (A third dispatcher, retired in the fall of 1983 andwas never replaced.) The remainder of McAllister'sshore personnel in Baltimore consisted of accountant-bookkeeperPhilipGoldrick,portengineerWilliamDavis, assistant port engineer Richard Efford, and cleri-cal employees Mary Geeson and Shirley St. John. Gross'role in the managerial hierarchy was the subject of muchtestimony by both sides. Gross was one ' of two vicepresidents for Baker-Whitely. After taking over the oper-ation,McAllister brought in Bishop, demoted Gross, andterminated the other vice president. However, Grosscontinued to exercise supervisory authority with respectto the boat personnel, and he was the highest rankingperson with whom they normally' dealt. Vice PresidentStephens testified that Gross and the dispatchers had au-thority to fire, lay off, and discipline personnel.;' Ste-phens further testified that he and Bishop would decideon layoffs, although Gross would advise them as to an-ticipated personnel needs. (Selection of employees forlayoff, like promotions and transfers, was governed byprovisions of the union contracts, and consequently in-volved minimal employer discretion except with respectto the selection of captains. McAllister hired new person-nel through the Union's referral system, and consequent-13 Stephens subsequently attempted to back away from this admission,asserting that the boat captains, but not Gross, had the authority to disci-pline employees. In view of the fact that the captains took their ordersfrom Gross and the dispatchers, this assertionwas demonstrably incredi-ble 610DECISIONSOF NATIONALLABOR RELATIONS BOARDly the selection of new boat personnel also involvedminimal employer discretion.) Boat personnel in all cate-gories testified, in sum that Gross and the dispatchersmade crew assignments and authorized time off, and thatGross represented the Company at monthly grievancemeetings, and he sometimes resolved work-related prob-lems which boat personnel submitted to him or the dis-patchers. Sometimes the dispatcher on duty would referrequests for time off to Gross. Gross or the dispatcher onduty would resolve conflicts in work assignments, e.g., ifone ship was late and the captain had to know whetherhis boat should assist that ship or the next scheduled as-signment.Vice President Stephens, in his testimony,tended to be evasive concerning Gross' authority, but in-ferentially corroborated the testimony of the boat per-sonnel. Stephens testified that the captain would make arecommendation when there was conflict in work assign-ments, but that the dispatcher was the person who knewwhat jobs had to be performed that day. Stephens admit-ted that Gross "stayed on top of scheduling crews" andthat "it would get back to [Gross]" if an employeewanted time off for personal reasons. Gross, togetherwith Stephens and Anthony represented McAllister inthe 1981 contract negotiations, although only McAllisterand Stephens had authority to make commitments onbehalf of the Employer. I find that Gross and the dis-patchers had authority, in the interest of the Employer,to responsibly assign and direct employees in their workand to grant time off, and that Gross further had author-ity on behalf of the Employer to discipline or dischargeemployees and adjust employee grievances and effective-ly recommend layoffs. Therefore, Gross and the dis-patcherswere supervisors of McAllister within themeaning ofthe Act. I further find that Gross was McAl-lister's 75 principal and highest ranking supervisor whodealt with the boat personnel on a day-to-day basis. Withregard to the port engineer and assistant port engineer,Gerard Freburger, who workedas an engineeron McAl-lister's boats, testified thatWilliam Davis was his imme-diate supervisor, that if he had a problem with theengine,he would notify the captain (who would notifythe office if the boat had to go out of service) but wouldcontact Davis'with regard to normal maintenance. How-ever Freburger testified, as did other personnel, that Op-erationsManager Gross handled hiring, firing, transfers,layoffs, and adjustment of grievances, and that if he hada grievance he would take it to Gross. Davis and Efford,like other shore personnel, were not included in eitherbargaining unit. I find that the evidence is insufficient toestablish that Davis or Efford had or exercised authorityof a suprvisory nature, as distinguished from directingthe technical aspects of maintenance work.The makeup of McAllister's boatcrews was governedby its union contracts, which provided that singly boat-crews (normally used by McAllister) would be mannedby a crew consisting of at least one captain, one mate,and one engineer(licensed personnel), and two deck-hands (unlicensed personnel).The captain was nominallyin charge of the tugboat, although in practice he had' lim-ited authority and little need to exercise control over thecrew. The captains, like other personnel, were normallyassigned to one boat on a regular basis. About 6 p.m.each day, the boat personnel including the captainswould call McAllister's office for their next workassign-ment, if any. The captain would do paperwork, plan theoperation, and observe conditions while the boat, navi-gated by the mate, was proceeding to an assignment.When the boat reached the assigned ship, the captainwould board the ship and replace its pilot in order todirect the docking or undocking operation. The captainwould maintain radio contact with the mate, who wasresponsible for navigating the tugboat, in order to co-ordinate the operation. The captain would exchange in-formation with the mate, and sometimes with a deck-hand, and would give such directions as were necessaryto carry out the operation, principally concerning theplacement of lines. The pattern of handling normally de-pended on the class of ship involved, e.g., container,tanker, bulk carrier, or auto carrier. As the tugboats reg-ularly serviced the same ships or classes of ships forMcAllister's customers, the patterns were usually familiarto the tugboat crews. The pilotage clause of McAllister'scontract (tariff) provided that the captain was the "bor-rowed servant" of the shipowner or operator while di-recting the ship during the docking or undocking oper-ation.The deckhands were primarily responsible forcleaning and maintaining he tugboat and handling lines.The engineer was responsible for maintaining watch andmaintaining or repairing machinery as necessary. Thecaptain, by virtue of his Coast Guard license, was re-sponsible for the welfare of the personnel and the equip-ment on the tugboat. For example, in the event of a col-lision or other mishap the Coast Guard might well deter-mine that the captain was responsible if the mishap wascaused by improper action or failure to act by anothermember of the crew. In practice the captains had onlylimited authority to exercise control over their crews onbehalf of McAllister. The captains neither had nor exer-cised authority to hire, fire, lay off, recall, assign crews,grant time off, adjust grievances, or to effectively recom-mend such action, or to exercise any discipline beyondoccasionally "chewing out" a crewmember for not doinghis job properly. Vice President Stephens testified that tohis knowledge no McAllister captain in Baltimore everimposed discipline. The tugboats maintaind radio contactwith McAllister's office and kept the office informed ofdevelopments.As indicated, personnel problems, e.g.,actual or potential conflictsin assignments,were referredto Operations Manager Gross or the dispatcher on duty.There were additional factors which rendered it un-necessary or unlikely for boat captains to exercise super-visory functions. At least in part because of the contrac-tual seniority system, coupled with layoffs and a declin-ing work force in recent years, most of the boat person-nel, including deckhands, had worked for McAllister formany years and were experienced and well qualified toperform their jobswithout on-the-spot supervision.Through their long and close association, the crewswere, as testified by two witnesses, like one family.Indeed they constituted a family in more than one sense,as many were related to one another. Consequently, thecaptains were not inclined to act as management repre-sentatives in dealing with their fellow crewmembers. MCALLISTERBROS.611Moreover, unlike the shore-based personnel, they lackeda sufficient overview of McAllister's operations, even ona day-to-day basis, to enable them to effectivelyexerciseor recommend discretionary action with regard to per-sonnel matters.Therefore the crews, including both thelicensed and unlicensed personnel, preferred to resolveroutine problems among themselves, and to refer to theshore basedpersonnelproblems which required the exer-cise of supervisory discretion. The crews' feelings of soli-darity were reinforced by the fact that they were all rep-resented by the Union. Some captainsserved as unionstewards.For its part,McAllister recognized that thecaptainswere not a part of management. Consequently,McAllisternever told its captainsthat theywere supervi-sors or managementrepresentatives, and they were nor-mally not requested to attend supervisoryor manage-ment meetings.The captains, like other boat personnel, were paid inaccordance with hourly pay scales established in theunion contracts,and they received the same fringe bene-fitsas the other boatpersonnel.However, thecaptainsdid have an income in addition to their 'hourly wagesfrom McAllister. The captains who worked for McAllis-ter and Curtis Bay Towing belonged to a group knownas the Baltimore Docking Pilot Association which estab-lished a schedule of fees to be charged to the shipownersor operators for whom they performed docking services.Each month McAllister's bookkeeper would bill the cus-tomer, and would disburse the proceeds to McAllister'scaptains in accordance with their respectiveservices.Each captain would givehismate a20-percent share ofthe proceeds. These fees usually comprised from 20 to 33percent of the captain's total income. McAllister deduct-ed Federal and state income and Social Security taxesfrom the captains'wages,but not fromfees,except inso-far as a captainmight request a higher deduction inorder to avoid underpayment of taxes at the end of theyear.Only licensed personnel employed by a tugboatfirm doing business in Baltimore Harbor, i,e., McAllisteror Curtis Bay Towing, could perform the docking serv-iceswhich entitled them to these fees. McAllister neverinformed its captains that they were independent con-tractors by reason ofthis arrangementor for any otherreason. Rather, as indicated, McAllister and its customerscontractually agreed that they were borrowed servantswhen performing a docking operation.In Feruary 1984, Alcide Mann met with Carl Cud-worth and Ray Jankowiak, offered them positions as"docking pilot," and explained the terms under whichthey would perform such work for Outreach. Cudworthwas not a McAllister captain. Jankowiak, a McAllistercaptain, was low man on McAllister's seniority roster ofcaptainsand mates.14 In late 1983 and early 1984 he wasworking as a relief man. Cudworth declined the offer,but Jankowiak accepted. He went onto Outreach's pay-roll as 'of March 1, at $2300 pr month although Outreachdid not begin operations until April 14. Therefore it isevident that Jankowiak was paid with money borrowedfrom McAllister. Mann testified that he offered them em-ployment in order to establish a nucleus of operating per-sonnel.As will be discussed, Jankowiak subsequentlymade recommendations to Mann concerning the hiringof boat personnel.Anthony McAllister testified that in March he dis-cussed retention of shore-based personnel with Mann,and specifically recommended that Mann hire RichardGross and dispatchers Franey and Johansen. Some timeprior to April 13 Mann informed Gross that he wouldhave a position with Outreach if he wanted it. (There-fore it is evident that Gross had advance notice of thesale.)OnApril 13 McAllister informed Gross, Franey,Johansen, Davis, and Efford that they were terminatedas of that date,and suggestedthat they see Mann. At 5p.m. that day Mann met with the five shorepersonnelfor about 1 hour, and offered them employment on thespot, although he personally knew only Gross and Davis.Mann testified that he did not consider anyone else fortheir positions. (Mann initially testified that he hiredFraney on McAllister's recommendation, but subsequent-ly asserted that he could not recall whether McAllistermade any recommendations.As indicated,' McAllister ad-mitted that he recommended at least three of the fiveshore basedpersonnel.)On and after April 14 the com-bined shore-based personnel of McAllister and Outreachconsisted of and functioned as follows: McAllister VicePresident Stephens, still based in Philadelphia,remainedin overall charge of McAllister's Philadelphia and Balti-more operations. Assistant General Manager Bishop, stillbased in Baltimore, continued to function as McAllister'smanager inthatport.Bishop received orders fromMcAllister's customers, passed them on to Outreach, anddid some local selling in order to acquiremore businessfor Outreach. However, Bishop's involvement in day-to-day operations was substantially diminished insofar as hisfunctions were taken over by Mann. Philip Goldrick, as-sisted by Mary Geeson,, continued to function as McAl-lister's accountant-bookkeeper, principally submitting, re-ceiving, and recording invoices. However his functionswere substantially reduced insofar as he no longer per-formed payroll or other personnel functions outside ofMcAllister's own office staff. One office clerical was ter-minated.15 As president of Outreach, AlcideMann, as-sisted by his wife, "executive vice president" AudreyMann, performed Outreach's administrative and financialwork. As Outreach did not have any clerical employees,it is evident that Audrey Mann was performing payrolland other clerical functions formerly performed byMcAllister's office staff.Mann retained authority overhiring and firing, and Richard Gross, now Outreach's"vice president of operations," carried out his orders.Gross, assisted by dispatchers Franey and Johansen, con-tinued to perform the same functions which they previ-ously performed for McAllister as altered by the factthatOutreachwas not operating under union con-14 Licensed personnel who have served as mate and captain, may accu-mulate seniority in both categories. Mark Garayoa, who is listed at thebottom of McAllister's seniority roster of mates, left McAllister in late1983 in order to take other employmentis Inhis investigatory affidavit, Anthony McAllister stated that McAl-listerterminated its entireoffice staff except Bishop and Geeson. Howev-er, in his testimony McAllister admitted that Goldrick was still workingfor McAllister 612DECISIONSOF NATIONALLABOR RELATIONS BOARDtracts.16Gross continued to function as the highest man-agement representative who normally dealt with the boatpersonnel on a day-to-day basis.Gross contacted theboat personnel who Mann decided to hire, offered themjobs, and explained the terms of their employment. Grossand Ray Jankowiak made recommendations with regardto hiring, at least some of which were followed byMann. Gross and the dispatchers gave out work sched-ules, authorized time off,and adjusted employee griev-ances.William Davis, now called "port superintendent,"and Richard Efford, now called "port engineer" contin-ued to perform the same functions which they had previ-ously performed for McAllister.In sum,viewing McAl-lister and Outreach as components of one coordinatedoperation(which they were),McAllister's shore-basedcomplement remained intact,from top to bottom, per-forming substantially the same functionswhich they hadpreviously performed,except that Alcide Mann was in-serted into the managerial hierarchy between RollinsBishop and Richard Gross, and his wife Audrey per-formed clerical functions which enabled McAllister todispense with one clerical employee.On the evening of Friday, April 13, when the boatcrews called in for their assignments,Rollins Bishop in-formed them that "the Company has been sold and youno longer have a job."This wasthe employees' firstnotice that the boats had been sold.That weekend Grosscontacted those employees who Mann decided to hire.In the meantime Outreach commenced operations withthe purchased tugs,without any interruption in servicetoMcAllister'scustomers.Outreachmade substantialchanges in staffing and other terms and conditions of em-ployment,most of which were contrary to terms andconditions established in the union contracts, and there-fore invalid if Outreach was bound by those contracts.Outreach hired boat personnel in four categories: dock-ing pilot,captain,engineer-utility,and deckhand. Thefirst threecategorieswere all licensed personnel. Theboat personnel were no longer regularly assigned to oneboat,but were assigned from day-to-day as directed byGross and the dispatchers. As of May 15 Outreach uti-lized three docking pilots: Ray Jankowiak and EdwardCovacevich, who had been employed by McAllister, andRichard Kestler, who had not. Covacevich, a McAllistercaptain,was hired by Richard Gross on April 14, at aflat rate of $175 per day, but only for days on which heactuallyworked. Covacevich was not paid for days onwhich he was required to be available on a standby basisbut was not called.17The pilots were not regularly as-signed to a boat. Instead they boarded the boats for thepurpose of going to and from docking or undocking as-signments.As had McAllister's captains,they preparedfor the jobenroute, including paperwork,boarded theship for the purpose of directing the docking or undock-ing operation, and returned to the tug when the job wascompleted.However,instead of remaining with the tug,they returned to port toawait their next assignment,16 Some time after May 15Outreach hireda third dispatcher.As mdt-cated,McAllisterhad not replaced a dispatcher who retired in 1983 OnMay 14 Outreachalso hired two watchmen.17 Jankowiak,by virtue ofhis special status as a key person in Ou-treach's operation,may have had a different salary arrangement.unless they were off duty.In sum,Outreach did notregard the pilot as a member of the crew.Rather thecrew,now reduced in size,consisted of a captain, oneengineer-utility,and one deckhand.The captain, whowas now nominally at least in charge of the tugboat, per-formed the same functions as had McAllister's mateduring the docking or undocking operation.By May 15Outreach had five captains,three of whom(Leon MachJr.,Paul Straszynski,and ChesterVikell)had previouslybeenMcAllister mates, one (Gregory Lukowiski) whohad worked for McAllister as a deckhand on an irregularbasisbecause of his low seniority,and one (MarkAdams)who had not previously worked for McAllister.As ofMay 15 Outreach had six employees in the catego-ry of engineer-utility,of whom one(Gerard Freburger)had been working as engineer for McAllister on a regu-lar basis, two(Robert Zientakand TerryPakula) hadbeen working as engineers for McAllister on an irregularor relief basis,and three(Kevin Bailey, Jacob Bryan, andVincent Robinson) had not previously worked for McAl-lister.Outreach'sengineer-utility employees performedthe same functions as McAllister's engineers,and in addi-tion functioned as second deckhands.As of May 15 Out-reach employed seven deckhands,of whom three (MarkJankowiak,James.Kabakovich,andMorris Superc-zynski)had been working regularly for McAllister, one(Thomas Lukowski)was low man on the deckhand se-niority list, and worked only sporadically, one (ScottLee) had worked for McAllister,but not enough tomake the seniority list, and two (Mark Bull and RichardEfford Jr.) who had not previously worked for McAllis-ter.They performed the same work as McAllister's deck-hands. Outreach also did not hesitate to use shore-basedpersonnel on its boats,or to cut across job categories.Thus,on April 14 Outreach commenced operations witha boatcrew consisting of Ray Jankowiak,his brotherMark,his brother-in-law Scott Lee, and port engineerRichard Efford.Outreach operated two tugs on a - 24-hour basis andtwo on a dayboat basis.Wages, hours, and other work-ing conditions were drastically altered from those underMcAllister'sunion contracts.Crews on 24-hour boatswere paid a flat daily wage,and day boatcrews werepaid an hourly rate.Excluding pilots,thewage rateswere substantially lower than those paid under the unioncontracts with increasing disparity as one went down theoccupational ladder.The hourly rate for Outreach cap-tainswas $10, compared to an $11.91 basic rate forMcAllistermates, notwithstandingOutreach'spresentcontention(which will be discussed)that its captains aresupervisors.Engineer-utility personnelwere paid $8.60per hour compared to $13.20 for McAllister engineers.Outreach deckhands were paid$6.10 per hour,comparedto a basic rate of $11.01 under the union contract. Allforms of premium pay were eliminated except for timeand one-half over 40 hours per week for day boatcrewsonly. The union contracts provided for various premiumhours or days ranging from time-and-a-half to triple time.Monetary fringe benefits,including pension and welfarefunds, vacation plan, and paid holidays, were eliminat- MCALLISTER BROS.ed.18 On April 15 Outreach informed its personnel thatithad not yet established a policy concerning such mat-ters.On May 27 Outreach informed the personnel that itwas establishing a temporary medical insurance plan atthe employees'own expense.AlthoughOutreach'sdocking pilots received paywhich was ostensibly equal to or greater than that paidby McAllister to its captains,itisevident from Ou-treach's new system,including the fact that the dockingpilots,unlikeMcAllister's captains,did not work on afull-time basis,that Outreach was paying less to its pilotsthanMcAllister paid to its captains.In particular, Out-reach deprived its pilots of the contractually guaranteedworkweek,which McAllister captains shared with otherpersonnel.Thus Edward Covacevich testified that pilotfeesnow comprised about one-half of his earnings,whereas they previously comprised about 20 percent.This,notwithstanding that Outreach's volume of businessremained substantially the same as that projected, byMcAllister under its own operation.Outreach contends(Br. 36-38) that by reason of its new methods of oper-ation,the docking pilots are independent contractors.However,Outreach'sposition is inconsistentwith itsown words,actions,and method of operation. SinceApril 14,Outreach operated under a service and salesagreement which specifically provided that licensed per-sonnelwere"servants of the owner,"and imposed amutual obligation on McAllister and Outreach to super-vise their performance.Outreach operated under McAl-lister's tariff,which contractually provided that the pilotswere borrowed servants when directing a docking or un-docking operation.Outreach paid its pilots their wages,with appropriate deductions in the same manner asMcAllister paid its captains.Outreach never told itspilots that they were independent contractors.As an ad-verse witness for the General Counsel, Alcide Mann tes-tifiedwithout explanation that he could not discipline hispilots for objectionable conduct aboard a ship.Howeveras a witness for Outreach, Mann admitted,with respectto three accidents in which pilot Covacevich was in-volved,that he could have penalized Covacevich if hedetermined that Covacevich was clearly at fault.Certainevidence concerning Charles Rogers is also illuminatingon the status of Outreach's pilots. Rogers had been em-ployed by McAllister and its predecessor Baker-Whitelyfor over 20 years, and he was second on the seniority listof captains.When 'Mann met with Ray Jankowiak andCarlCudworth in February,Mann mentioned thatRogers was highly recommended, but Jankowiak saidthat he could not work with Rogers.ThereforeManndid not offer Rogers a job.In mid-May, after the Union'sattorney had sent a letter to Mann asserting that McAl-lister and Outreach were alter egos and a single employ-er and therefore bound by the union contracts,Rogerssent a letter to McAllister Vice President Stephens re-questing his assistance in obtaining a docking positionwith Outreach.Stephens sent a letter of recommendationtoMann,together with a copy of Rogers'letter,and alsoisThe union contracts also provided for payments to trust fundswhich performed service functions,i.e.,School of Seamanship,Transpor-tation Institute,and hiring hail.613sent copies of the correspondence to McAllister's attor-ney. In the meantime Outreach's attorney sent a letter tothe Union's attorney, denying that Outreach was obligat-ed to recognize the Union or bound by the union con-tracts.Mann did hire Rogers. In late May Rogers metwith Mann, and proposed that if Mann was unwilling tohire the older McAllister pilots like himself, that Rogerswould supply their services without wages, with thepilots retaining only their docking fees.Rogers testifiedwithout contradiction that Mann rejected the proposal,asserting that such an arrangement would deprive him ofcontrol over the docking pilots. I find that Mann's expla-nation constitutes an admission that he did in fact havecontrol over Outreach's docking pilots.19Outreach further contends that its captains are supervi-sors under the Act. If so, then Outreach would havealmost as many supervisors as rank-and-file boat person-nel. Specifically,Mann, Gross, and the two (later three)dispatchers all exercised supervisory authority. Togetherwith the five `captains, this would constitute a total of 9or 10 supervisors over 13 boatcrew personnel (6 engi-neer-utility and 7 deckhan1ss). This would be in additionto Rollins Bishop, who exercised control over day-to-dayoperations in Baltimore, the three docking pilots, who di-rected the crews during the docking and undocking op-erations,and the port superintendent and port engineer,who directed maintenance and repair work. Mann madestatements which ostensibly,suggested that the captainsshould exercise more authority. Thus, Mann told thecaptains that they should make independent judgments,tell the crews what to do, and tell the crews that thereshould be no drinking aboard the boats, and that if theyfailed to do these things the Coast Guard would go aftertheir licenses.However, Leon Mach Jr. and ChesterVikell, both former McAllister mates who were nowOutreach captains, testified in sum that they continued toperform the same functions which they had performedforMcAllister; that Gross and the dispatchers continuedto assign jobs, handle requests for time off,and resolveother personnel problems; and that as captains they didnot hire, fire,suspend, lay off,promote,or discipline em-ployees, or recommend such action, and that they werenot told that they were supervisors. The captains' testi-mony was corroborated by Gerald Freburger, formerMcAllister engineer and now Outreach engineer-utility.Ifind that as of April 13 the recognized bargainingunits were units appropriate for the purpose of collectivebargainingwithin the meaning of Section 9(b) of theAct, and I specifically find that McAllister'scaptainswere employees within the meaning of Section 2(3) ofla I am not persuaded that the Rogers matter is particularly significantwith respect to the alter ego issue At the time Rogers pursued his questfor employment,carefully recording the same, both sides anticipated thepresent litigation,and it is evidentthat bothwere grandstandingMannhad already decided not to hire Rogers, and Stephens and Mann wereobviously not inclined to engage in any action which might be construedas evidence that McAllister controlled Outreach's hiring practices. Infact,Outreach tended to hire personnel with relatively low seniority, i e,employees who lackedjob security and therefore might be more amena-ble to working under nonunion conditions.However, as indicated I findthat the Rogers matter is evidentiary on the question of alleged mdepend-ent contractor status 614DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Act. I further find that evenassumingthe proprietyand legality of the operational changes introduced byOutreach on and afterApril 14,that Outreach's dockingpilots and captains were employees within the meaningof Section2(3) of the Act, andspecifically that the dock-ing pilots were not independent contractors and the cap-tainswere not supervisors.The fact thatMcAllister vol-untarily recognized the Union as bargaining representa-tive for units which included the captains,and negotiatedcollective-bargaining contracts covering those units, mayproperly be considered as demonstrating both the propri-ety of theunits and the status of the captains as employ-ees under the Act.Tri-CountyElectricCooperative, 237NLRB 968 (1978).Outreach'scaptains,like those ofMcAllister,were responsible as a matter of law for thesafe and proper'operation of their boats by virtue of theirlicenses.However such responsibility does not confer su-pervisory status under theAct, whereas here the cap-tains do not exercise supervisory authority in the inter-estsof the employer.Graham TransportationCo.,124NLRB 960,962 (1959).To the extent that captains didand still do exercise control over other crewmembers"the type of direction involved is not that of the supervi-sor but that exercised by the more experienced employeeover one who is less skilled,"Southern Illinois Sand Co.,137 NLRB1490, 1492(1962).Moreover,a finding thatthe captains were or presently are supervisors wouldresult in a disproportionate and highly unlikely ratio ofsupervisors to employees.Ross Porta-Plant,166NLRB494, 496(1967), enfd.404 F.2d 1180(5th Cir.1968).Asfor Outreach's docking pilots, Outreach was contractual-ly required to supervise the manner in which they per-formed their duties, and was bound by contracts (theservice and sales agreement and the McAllister tariff),which defined their status as that of servants, i.e., em-ployees. The docking pilots derived all of their income,including docking fees,by virtue of their jobs withMcAllister.Like other Outreach boat personnel,they re-ceived their assignments from Gross and the dispatchers,and they were subject to Mann'sdisciplinary action.Therefore,they were employees within the meaning ofSection 2(3) of the Act.On and afterApril 14McAllister maintained its Balti-more office, but reduced the amount of leased space. Ou-treach'sdispatchers operated from their homes, usingradio equipment,untilOutreach leased an office. Out-reach continued to use McAllister'sdocking facility atthe recreation pier until July 1 without payinganyrenttoMcAllister(McAllister leased the facility).As of July1Outreach leased'a facility at a nearby pier.AccordingtoMann,Assistant General Manager Bishop agreed thatOutreach could use the recreation pier facility free ofcharge for the remainingperiod ofMcAllister's lease,and could keep any and all equipment and material onthe pier(which Mann described as mostly "junk")with-out paying McAllister,ifOutreach cleaned the pier andrestored it to a satisfactory condition.If so,then Out-reach received a windfall,at least if Outreach were re-garded as a separate operation from McAllister.The piercontained valuable machinery,spare parts,equipment,and supplies for-the boats including a welding machine,drill press,and hydraulic press which were needed formaintenance and repair. Respondents argue (OutreachBr. fn. 15) that all this equipment was included in thesale of the boats to Outreach. However the boats wereeach sold as individual units, whereas the machinery onthe pier was utilized in common for McAllister's entirefleet. Therefore, it is evident that McAllister transferredthe machinery on the pier to Outreach without any costto Outreach.Outreach continued to service McAllister's customers,and until October, 1983, i.e., a period of about 6 months,this work comprised all of Outreach's operations. McAl-lister, and consequently Outreach, lost McAllister's big-gest customer,Atlantic Container Line. However, thisloss came about as a result of McAllister'sdecision toremove theGrace McAllisterfrom Baltimore, and not asa result of any decision or action by Outreach. McAllis-ter even reserved the right to decide which work Out-reach would perform for its customers. Thus, AssistantGeneral Manager Bishop had authorityto and sometimesdid refer, work to Curtis Bay Towing (usually in ex-change for work for Curtis Bay's customers), withoutconsultingOutreach. In the fall of 1983 Outreach ob-tained some additional work, including towing of coaland oil barges and an ice breaking contract with the Bal-timore Port Authority. However this work constitutedand continues to constitute only a minute portion of Ou-treach's total operations. Alcide Mann admitted that hecould not have obtained the barge hauling work if he ad-hered to McAllister's cost structure, i.e., cost structureunder the union contracts. (Indeed, McAllister did notbid for such work for this very reason.) However Out-reach made its own choice of suppliers and, specifically,did not purchase supplies from a McAllister Transporta-tion subsidiarywhich had been McAllister's principalsupplier.Throughout 1983 McAllister deliberately concealedthe existence of Outreach, and steadfastly represented tothe public and its customers that McAllister was continu-ing to provide tugboat services in Baltimore Harbor. Bytelegram to foreign shipowner agents in March, McAllis-ter told them that rumors circulated by Curtis BayTowing to the effect that McAllister was selling or ter-minating its Baltimore operations were false, that "McAl-lister remains in Baltimore,servicing our clients in theusual professionalmanner," but that because of substan-tial losses,McAllister would"initiate an unusual but ef-fective operational change to insure McAllister serviceand commitmentto the Port in the future." William Lu-kowski, general manager of an agency which arrangeddockings with tugboat companies, testified that in April,when he heard about Outreach, he contactedRollinsBishop.Bishop told him: "[d]on'tworry,itsbusiness asusual, you call me and give me the order." Bishop toldLukowski that he should not deal with Outreach, andthat if he needed any information he should callBishop.2° After April 14 McAllister continued to adver-20Respondents suggest (McAllister Br. 15, Outreach Br 24) thatMcAllister's customers and their agents could not have been misled be-cause McAllister's tariff provided that. "if at any time McAllister Broth-ers, Inc tugsare not conveniently available for the required services, theContinued MCALLISTER BROS.tise for business in maritimepublications, including Portof Baltimoremagazine, representingthat it offered four-port service,including Baltimore,listing itsown tele-phone number, and neither expressly nor impliedly refer-ring to Outreach.McAllister instructedMann thatMcAllister forms should be used forshiftingreports (re-ports filled out by thecaptain concerning towing of lashbarges).Copies ofthese reports were sentto McAllister'scutomers. The most flagrantillustration of the lengths towhich McAllister would go in thisregard occurred inlateAugust, shortly beforethe union contracts werescheduledto expire in thefoureastern ports.McAllister,by Bishop,sent a lettertoMcAllister's customers, con-cerning "Schedule of Rates and Terms-Port of Balti-more," informing themthat itsunion contracts for Balti-morewere scheduledto expire on September30, that"we are presentlynegotiating a new labor contract," and"we will in thenear future keep you apprised of theprogress of negotiations."In fact,McAllisterhad no in-tention of negotiatingwith the Unionconcerning its os-tensibly nonexistent Baltimore operation.VicePresidentStephenstestified that the letterwas a mistake.However,although by letter dated September 11 the Unionprotest-ed and questionedMcAllister's letterto its customers,McAllister never retractedits letter.Stephenstestifiedthat he took no furtheraction because"itwould domore harm."In sum,as far as customers and the generalpublicwere concerned,McAllister wishedto make clearthat nothing had changed, even to the point of pretend-ing thatMcAllisterwas still running a union operation inBaltimore.However as far asthe Unionand the employ-eeswere concerned, Baltimorewas an Outreach non-union operationfor which McAllisterbore no responsi-bility.E.Motivation for the SaleMcAllister sold its boats to Outreach in order to evadeits obligations under the union contracts,which McAllis-ter regarded as an intolerable financial burden.McAllis-terwanted to maintain a four-port operation,includingBaltimore,without Baltimore being a financial drain onits resources.McAllister concluded that this could onlybe done under nonunion conditions.Therefore,McAllis-ter sold its boats and transferred the Baltimore operationtoOutreach,with the understanding that Outreachwould run a nonunion operation.McAllister was perfect-lywilling to let Alcide Mann enjoy the,profits of suchan operation,i.e.,make as much as he could by loweringwages and working conditions,so long as McAllistercould offer its customers a four-port operation and breakeven(or at least suffer only a minimal loss)in Baltimore.said agent,McAllisterBrothers,Inc shallhave the rightto designate orengage other tugs for such services;and such other tugs, together withany additional tugs hereafter added to the fleet, shall becovered by thiscontract/schedule."However, thetariff language indicatesthat thiswould be an exceptionrather than the usual situation.Respondents alsoattach significanceto the fact that Outreacheventually painted the tugswith different colors andsymbols than those utilized by McAllisterHowever, theforeign agentshad little ifany occasion to observe oper-ations in Baltimore Harbor, and inview ofMcAllister's insistent repre-sentationsto the contrary, and the fact that theycontinued to deal onlywith McAllister, they had noreason tobelieve that any firm other thanMcAllisterwas operating the tugs.615Thiswas the predictable result of the transfer,and this infact is what occurred.These findings are virtually amatter of simple arithmetic.CompareBig Bear Supermar-ketsNo.3, 239 NLRB 179, 183 (1978), enfd. 640 F.2d924 (9th Cir.1980),cert.denied 449 U.S.719(1980).McAllister suffered losses in Baltimore which steadilyrose from$250,000 to$750,000 annually,which McAllis-ter regarded as intolerable.After exploring or attemptingvarious possibilities,McAllister was unsuccessful in re-ducing its losses.McAllisterthen concluded that it couldnot reduce its losses except-by reducing or eliminating itsobilgations under the union contracts. McAllister initiallysought to accomplish this result with the cooperation ofthe Union and the employees,first by requesting substan-tialwage concessions,and next by offering to sell the op-eration to the employees.When the employees rejectedthese proposals,Anthony McAllister persuaded AlcideMann to buy the boats and run the Baltimore operation.Mann did not buy the boats in order to sustain an annualloss of $750,000. In fact Mann, who had never been inbusiness for himself and had worked for a salarythroughout his career,could not afford to sustain anyloss even temporarily.Mann conceded that he had noway of eliminating the loss,let alone of making a profit,except by operating on a nonunion basis.Mann testified,with respect to other cost factors, that he projectedhigher maintenance and repair,fuel, and generaland ad-ministrative expense costs(but lower insurance costs)than McAllister.As indicated,Mann anticipated biddingfor barge towing work, but he admitted that he couldnot compete for such work under McAllister's labor coststructure.Mann admitted that he projected lower laborcosts thanMcAllister,that his projectionswere notbased on the union contracts,and that he intended totake the position that if he purchased the tugs he wouldhave no obligation to honor the union contracts.Signifi-cantly,althoughAnthonyMcAllister conceded thatlabor costs accounted for about 50 percent of the cost ofthe Baltimore operation,Mann testified that this was notnecessarily true. As labor costswerefixed by the unioncontracts,Mann plainly contemplated operating withoutthe contracts.Mann testified in an evasive fashion thathe' did not think that he discussed labor costs with An-thonyMcAllister.However,McAllister admitted thatthey discussed the union contract and lowering costsunder the contract.Nevertheless McAllister asserted thathe did not think that they discussed whether Mannwould go along with the union contracts,and that hecould not remember whether he made any recommenda-tions to Mann.McAllister's assertions are incredible. Thetransaction betweenMcAllister and Mann was totallydependent on elimination of costs imposed by the' unioncontracts.I find that Anthony McAllister and Mann un-derstood at all times Mann would repudiate the unioncontracts, and that such action was essential to the suc-cess of their arrangement.In these circumstances, itseems almost superfluous to look to express admissions astoMcAllister's motivation for the transaction.Howeverthere is uncontroverted evidence concerning such an ad-mission.Under the union contracts, tugs had to be tiedup by 8 p.m. on Christmas Eve. Prior to 8 p.m. on De- 616DECISIONSOF NATIONALLABOR RELATIONS BOARDcember 24,1983, Captain Canavavino's tug was assignedto a job. However, the tug could not complete the jobbefore 8 p.m. because an injured crewmember had to betaken ashore.Canavino so informed Operations ManagerGross, and they expected McAllister to abide by thecontracts.As a result the job went to Curtis BayTowing. Gross, who was visibly angry, told Canavinothat"because of these union contracts,that'swhy we'regoing out of business."As discussed,Gross was thehighest ranking supervisor who normally dealt with theemployees on a day-to-day basis.He was obviouslyknowledgeable concerning McAllister's policies,particu-larly as they affected the employees. I find that Gross'statementmay properly be considered as evidence ofMcAllister'smotivation for transferring the operation toAlcide Mann. In light of the evidence as a whole, I findthatMcAllister sold the boats and transferred the oper-ation to Outreach in order to evade its obligations underthe union contracts and thereby eliminate its financiallosses, and that this was the predictable result of thetransaction.F. Concluding Findings with Respect to Alleged Statusof McAllisterand Outreach as Alter Egos and SingleEmployerThe Board and the courts have held that ostensiblyseparate firms may be regarded as a single employerunder the Act where there is interrelation of operations,togetherwith centralized control of-labor relations,common management,and common ownership or finan-cial control.NLRBv.M P.BuildingCorp.,411 F.2d 567(5th Cir.1969).The alter ego doctrine is an extension ofthe concept of single employer.Thus, two nominallyseparate business entities may be regarded as a single em-ployer if one is the alter ego or "disguised continuance"of the other.Southport PetroleumCo. v.NLRB,315 U.S.100, 106(1942).In-determining"whether two facially in-dependent employers constitute alter egos" under theAct, the Board has long held that"[a]lthough each casemust turn on its own facts, we generally have foundalteregostatuswhere the two enterprises have`substantiallyidentical'[ownership],management,business purpose,operation,equipment,customers and supervision...."Advance Electric,268 NLRB 1001, 1002(1984).Howeveractual common ownership is not an essential element ofan alter ego relationship.All Kind Quilting,266 NLRB1186 fn.4 (1983).Nor is nominal, as distinguished fromreal common management and supervision.American Pa-cificConcretePipeCo.,262 NLRB 1223,1226(1982),enfd.709 F.2d 1514(9th Cir.1983).Rather, "the crucialelement in a decision to apply the alter ego doctrine is afinding that the older company continued to maintain asubstantial degree of control over the business claimed tohave been sold to the new entity."NLRBv.Scott Print-ing Corp.,612 F.2d 783, 786(3d Cir. 1979).In,Advance Electric,supra, the Board held that in de-terminingwhether an alter ego status was present, itwould consider"whether the purpose behind the cre-ation of the alleged alter ego was legitimate or whether,instead,itspurpose was to evade responsibilities underthe Act,"but that such intent is not an essential elementof an alter ego relationship. See alsoFugazy ContinentalCorp.,265 NLRB 1301, 1302 (1982), enfd. 725 F.2d 1416(D.C. Cir. 1983). However inDenzils Alkire v.NLRB,716 F.2d 1014, 1020 (4th Cir. 1983), the court, JudgeSprouse dissenting,held that in determining alter egostatuswhen business operations are transferred:"[T]heinitialquestion is whether substantially the same entitycontrols both the old and new employer. If this controlexists, then the inquiry must turn to whether the transferresulted in an expected or reasonably foreseeable benefitto the old employer related to the elimination of its laborobligations."InAlkire,the court denied enforcement ofthe Board's order because the evidence failed to demon-strate such benefit.The circuit courts are not in agree-ment on this point.Recently the Second Circuit Courtheld that the Board is not required to find antiunionanimus or intent to evade union obligations before it canimpose alter ego status.GoodmanPiping Products v.NLRB, 741F.2d 10 (2d Cis. 1984). However in light ofAdvance Electric,and the fact that the presentcase ariseswithin the geographical venue of the Fourth Circuit, Ihave considered employer motivationin determining therelationship between McAllister and Outreach.For the reasons discussed above, I have found thatMcAllister sold its boats and transferred its BaltimoreHarbor operation to Outreach in order to evade its col-lective-bargaining obligations.Therefore,in determiningwhether an alter ego relationship exists, the remainingquestion is,with due consideration to the factors dis-cussed inAdvance Electric,supra,whetherMcAllistermaintainsa substantial degree of control over the opea-tions of Outreach. Upon consideration of the evidence,and in light of pertinent Board and court authority, Ifind that it does, and that McAllister and Outreach arealter egos and a single employer under the Act.21 Out-reach existed almost exclusively for the purpose of serv-icingMcAllister'scustomers in BaltimoreHarbor. Theterms of the agreements between McAllister and Out-reach,particularly the service and sales representationagreement,effectivelyprecludedOutreach from per-forming more than a token amount of its own business.Thus Outreach was required to give first priority toMcAllister'scustomers,but could not add to its fleetwithout the permission of McAllister. That fleet, with re-moval ofGraceMcAllister,was smaller than the fleetwhich'McAllister had been using prior to April' 14.Moreover,by the terms of the service and sales agree-ment,McAllister could claim the right to act 'as salesagent for any other work which Outreach might wish toobtain.Therefore it is not surprising that for the first 6months of its existence,Outreachworkedexclusively forMcAllister's customers.Outreach had no involvement insetting the rates for its services in docking and undock-ing ships, which comprised nearly all of its work. RatherOutreach was required, in furtherance of McAllister's in-terests, to provide services in accordance'with McAllis-ter's tariff. In sum,McAllister "controlled the workload21McAllister contends(Br. 18) with respect to the alter ego questionthat the General Counsel must bear "a heavy burden of proof",The Gen-eral Counsel's burden with respect to this issue is the same as that in mostcivil and administrative litigation, namely, to prove its case by a prepon-derance of the credible evidence. See Sec. iq(c) of the Act MCALLISTERBROS.617of [Outreach], thereby controlling the very existence ofthe new company and income of its owners."NLRB v.Scott Printing Co.,supra, 612 F.2d at '786. Outreach wascreated and existed for the purpose of furthering McA1-lister's business purpose, namely, to offer four-port serv-ice to McAllister's customers, but without Baltimorebeing a financial drain on the overall operations ofMcAllister Transportation and its subsidiaries. To thisend,McAllister represented to its customers and the gen-eral public that Baltimore remained a McAllister oper-ation, and the new customers were required to deal ex-clusively with McAllister. As far as they were concernedOutreach did not even exist. Outreach performed itsservices with McAllister's equipment, i.e., with the fourboatswhich it purchased from McAllister, and shore-based equipment which McAllister furnished withoutcharge, and could not add to or replace the boats in thefleet without McAllister's approval. Outreach conducteditsoperations in thesame manner asMcAllister, in ac-cordance with McAllister's requirements,without anybreak in service, except insofar as Outreach institutedoperational charges which could not have been made ifOutreach adhered to the union contracts. McAllister,through its Assistant General ManagerRollins Bishop,maintainedtight control over Outreach's day-to-day op-erations.Under the services and sales agreement, McAl-listerjointly supervised'the performance of Outreach's li-censed personnel. Bishop assigned jobs to Outreach, andin performing that function, exercised discretion to trans-fer or exchange work with Curtis Bay Towing withoutprior consultation with Outreach. The shore-based staff,including supervisors, remained virtuallyintact,with theinsertion of Alcide Manninto the managementhierarchy.Mann hired most of -his shore-based personnel on Antho-ny McAllister's recommendation, without interviewingother persons for their positions. In light of the serviceand sales agreement, and Bishop's functions as describedabove, it is evident that Alcide Mann functioned in asubordinate capacity to Bishop. SeeBig Bear Supermar-kets No. 3,supra, 239 NLRB at 184.Alcide and Audrey Mann were the sole shareholdersof Outreach. However, they enjoyed few of the' benefitsand bore few of the risks of entreprenurial status. Theyinvested none of their own money in Outreach. RatherMcAllister and its bank provided all of thecapital.McAllister obtained and provided Outreach with itswork, at rates fixed by McAllister. By reason of its com-mitments to Westminister, Outreach couldnot engage inany business except the operation of vessels, declare divi-dends, or incur any significant indebtedness.McAllisterassumedallcredit risks.McAllister permitted Outreachto retain the profits of the operation (after McAllistercollecteditscommissions),but Outreach could make aprofit, or enhance its profit, only to the extent that itcould reduce its labor costs. This was consistent withMcAllister's businesspurpose.McAllister was not con-cernedwithwhether Baltimore operatedataiprofit.Rather,McAllisterwas concerned only that it couldoffer, four-port service to its customers without signifi-cant financial loss to itself in Baltimore. However, McAl-listerdid require Outreach to conform to itsdetailedstandards of operation. If McAllister determined thatOutreach was failing to measure up to those standards,McAllister was empowered to take action to put Out-reach out of business by forcing Outreach to resell theboats to McAllister, without profit or loss to Outreach,through a procedure which was stacked in favor ofMcAllister. Thus Outreach "virtuallyexistsat the suffer-ance of' McAllister.Fugary Continental Corp.,supra, 265NLRB at 1302-1303.22 As for labor relations, ostensiblyhandled in an autonomous fashion by Alcide Mann, but-reach was in reality carrying out a joint understandingthat Outreach would operate nonunion, and thereby ef-fectuateMcAllister's goal of eliminating its losses in Bal-timore.In sum,McAllister and Outreach have commonfinancial control, integrated management, and commonsupervision, identity, business purpose, operation, equip-ment, customers, and labor relations policy, and McAllis-tereffectivelycontrols the operations of Outreach.Therefore, McAllister and Outreach are alter egos and asingle employer under the Act.G. Alleged Violations of Section 8(a)(1), (3), and (5)of the ActAs McAllister and Outreach were and are alter egosand a single employer under the Act, it follows that Out-reach was bound by McAllister's union contracts, andthatRespondents violated Section 8(a)(l) and (5) of theAct by withdrawing recognition from the Union as rep-resentative of the employees in the licensed and unli-censed units, repudiating and failing to adhere to theunion contracts, unilaterally changing wages and otherterms and conditions of employment, and bypassing theUnion and dealing directly with employees concerningwages and other terms, and conditions of employment. InWalter N. Yoder & Sons,270 NLRB 652 fn. 2 (1984), theBoard recently held:"A double breasted" operation is one in which acontractor operates two companies, one unionizedand the other nonunionized. Depending on how thecompanies are structured and operated, each maybe a separate corporation or else both may be sointerrelated that they constitutea singleemployeror one may be the alter ego of the other. A collec-tive-bargaining contract signed by one of the com-panies would not bind the other if each were a sep-arate corporation, but would bind the other if bothconstituteda singleemployer and the employees ofboth compaines constituted a single appropriate bar-gaining unitor the nonsignatory company is an alterego of the signatory company. [Citations omitted.]22 Respondents attach significance to the allegedly prolonged negotia-tions and the elaborate nature of the documents executed by the partiesinvolved in the April 13 transactions. CompareFugazy Continental,supra,265 NLRB at 1302. Their arguments might be persuasive if one did notcarefully examine those documents It is evident from those documents,and testimony and evidence concerning the developments which led noto the April 13 transactions (previously discussed) that the transactiontook place substantially on terms originally contemplated by McAllister,subject to the requirements of Westmrmster, and that theagreementswere carefully crafted to assure that McAllister effectively controlled theBaltimore Harbor operation. 618DECISIONSOF NATIONALLABOR RELATIONS BOARDSee alsoBig Bear Supermarkets No.3, supra, 239 NLRBat 184;Advance Electric,supra, 268 NLRB at 1004. I donot agree with McAllister's argument (Br. 39-43) to theeffect that the alter ego doctrine was nullified, sub silen-tio,by the Board's recent decision inMilwaukee SpringDivision,268 NLRB 601 (1984)(Milwaukee Spring II).That decision, and the Board's earlier decision in thesame case, reported at 265 NLRB 206 (1982)(MilwaukeeSpring 1),dealt with the narrow question of whether anemployer, after engaging in decision bargaining andwhile offering to engage in further effects bargaining,may without union consent relocate bargaining unitwork during the term of an existing collective-bargainingagreement from its unionized facility to its nonunionizedfacility, and lay off employees, solely because of com-paratively higher labor costs in the collective-bargainingagreement at the unionized facility which the Union de-clined to modify, where the contract does not expresslyprohibit the contracting out of such work. The Board inMilwaukee Spring Iheld that it could not because theemployer thereby violated its contractual obligation toprovide the wages, benefits, and other terms and condi-tions of employment set forth in the contract. The BoardinMilwaukee Spring IIdisagreedwith this premise.McAllister's reliance onMilwaukee Spring IIin thepresent case begs the question. If, as found, McAllisterand Outreach are alter egos, then the work was nevertransferred out of the bargaining unit, and the union con-tracts remain applicable to the Baltimore Harbor oper-ation,whether nominally run by McAllister or Outreach.See alsoOtisElevatorCo.,269NLRB 891 (1984), inwhich the Board indicated that an employer would beprohibited even from contracting out work in further-ance of a decision which "turned on a fundamentalchange in the scope and direction of the enterprise" (asituation not here present), if "alter ego or other shamdevices were employed to disguise a unilateral reductionin labor costs in an operation over which the employermaintained surreptitious control."23The complaint alleges that on April 13 McAllister vio-lated Section 8(a)(1) and (3) of the Act by discharging 38employeeswho were actively employed and/or onMcAllister's seniority roster as of that date, and that Re-spondents have violated and are violating Section 8(a)(1)and (3), since April 14, by failing and refusing to rehire27 of those employees as positions became available. The27 employees so named are:Ralph A. KirchnerCharles H. RogersLeon J. Mach Sr.Charles J. DoughertyMark GarayoaManuel R. AlvarezPeter L. MessinaAlvin F. HirschRobert HennigerRonald NeibertRobert MachlinskiPaul PusloskieJoseph A. RakowskiWilliam H. MillerWilliam P. BobacKarl Dlabich22 Inhis opening statement, union counsel made an argument based inpart on the asserted equities involved in this case In the present case, theequities are by no means one-sided. The employees could have been moreunderstanding and cooperative when McAllister presented them with itsfinancial situation.However McAllister negotiated the union contracts,and the employees were entitled to their rights under those contractsJoseph L. Zorback Jr.Raymond KuraRobert F. SchwatkaSteven A. HardinJames C. PerryNorman H. GiffordGeorge T. LaMaireSteve AugustLouis A. CanavinoLarry K. NeibertJerome J. LukowskiAs discussed, the union contracts spelled out job catego-ries and minimum staffing requirements for boat person-nel.The contracts further 'provided for job referrals,layoff, recall for layoff, promotion, and transfer in ac-cordance with McAllister's seniority roster. ThereforeRespondents violated their contracts, and consequentlyviolated the Act, by altering job categories, reducingcrewsizes,and failing to retain or reemploy employeesin accordance with the contract requirements. As ofApril 13, Ralph Kirchner, Charles Rogers, and LouisCanavino were regularly employed as captains, and werefirst, second, and fourth, respectively, on McAllister's se-niority list of captains. Therefore they are entitled to re-instatement to their former positions as of April 13.Steven Jardin, who was fifth on the seniority list of cap-tains,was working as a relief man. He was entitled toemployment ahead of Ray Jankowiak, who was sixth onthe seniority list of captains, and Richard Kestler, whowas not on the seniority list, both of whom were hiredby Outreach as docking pilots, i.e., performing the workof captains. Hardin was also entitled to employment as amate in accordance with his seniority rights. As of April13, Jerome Lukowski and Leon Mach Sr. were fist andsecond, respectively, on the seniority list of mates, andwere working regularly as mates. They are entitled to re-instatement to their former positions. Charles Doughertywas fourth on the seniority list of mates, and Mark Gar-ayoa was seventh and last on the list. (In addition, LeonMach Jr., as shop steward for the mates, was entitled tosuperseniority in this category. Bernard Freburger Jr.,nominally on the list, retired before April 13.) Dougher-tyworked infrequently.He had lower seniority thanLeon Mach Jr. and Chester Wikell, who were hired byOutreachas "captains."However he was entitled to em-ployment ahead of Paul Straszynski, who was next in se-niority, and Gregory Lukowski and Mark Adams, whohad no seniorityas mates.Charles Rogers testified that in1983 Garayoa took a job with the Maryland Pilot Asso-ciation.However deckhand Robert Machlinski testifiedthat on May 21, 1984, he worked on an Outreach boatwhen - Garayoa was "captain." Although Garayoa re-tained his position on the seniority list and was entitledto contractwages,benefits, and other conditions whenhe worked for Outreach, I find that having obtainedother employment Garayoa was not an employee ofMcAllister as of April 13, and therefore was not entitledto reinstatement by reason of such status.PeterMessina,AlvinHirsch, andManuel Alvarezwere first, second, and third, respectively, on the seniori-ty list of engineers, and Joseph Zorbach Jr. was entitledto supersemority by virtue of his status as engineer stew-ard. They were working regularly as of April 13, and areentitled to reinstatement to their former positions. RobertSchwatka and James Perry were fifth and sixth on theseniority roster of engineers. They did not work regular- MCALLISTERBROS.619,1y, `but they .were entitled to employment ahead of all ofOutreach's"engineer-utility"' :personnel 'exce'p'tGerardFieburger, who had higher seniority. Joseph Rakowski,Paul Pusloskie, Robert` Machlinski, Ronald,,Neibert andRobert Henniger Sr. were first, third fourth,' sixth, andseventh respectively on the deckharid senioritylist,andwere working regularly' as_ ,deckhands as of April 13.They 'are entitled to- reinstatement to their` former posi-tions.The remaining employees who were allegedlyWilliamBobac,Karl'''Blabich,August, Larry' Neibert, and "Nbrrrian Gifford) were onthe seniority list of deckhands but did not work regular-ly.However, ihey`were'entitled to employment ahead ofallof Outreach's deckhandsexceptMark Jankowiak,James Kabakovich,r and Morris Superczynski, who hadhigh seniority which 'entitled ' them to regular employ-ment.24- 24 Assuming,arguendo,thatMcAllister and Outreach were not alteregos, I would find that Outreach is-the successor to McAllister and obli-gated to recognize and bargain with the Union in accordance with theprinciples established,'mNLRBYBurns Security,Services,406 U S 272(1972), and that Outreach,violated-Sec 8(a)(1) and(5) of theAct by fail-ing to do so First "there is substantial continuity of the employing indus-try," SaksFifthAvenue,247 NLRB 1047, 1050-1051 (1980),enfd in perti-nent part 634 F2d'681 (2d,Cir 1980)Specifically,Outreach performedthe same work as McAllisterQservicmg the same customers in the samemanner without any break in service,using the same equipment and oper-ating initially at the same location and later at a nearby locationMore-over,McAllister represented to its customers and the general public thatthiswas aMcAllisteroperation Second, as of May 16, when the. Unionsent a letter to Outreach,asserting its status as representative of Ou-treach's employees and demanding, recognition and bargaining,a majorityof Outreach's' employees were former employees of McAllister.In thisregard, an appropriate unit would consist of all personnel employed inconnection with towing; including docking plots, captains,engineer-utili-ty personnel,and deckhands,but excluding supervisors and shore-basedpersonnel SeeA J Mechl,ng Barge Lines,192 NLRB 1118, 1120 (1971)As previously discussed, I have found that the docking pilots and cap-tains are employees under the Act Therefore they would be included inthe- unitThe watchmen hired by Outreach would also be excluded asguards under Sec 9(b) of the Act In addition,Ray Jankowiak would beexcluded as a supervisor:by reason of his substantial involvement inmaking effective-recommendations to Alcide Mann with regard to hiringof personnel.Outreach's, records indicate that as of May 16,there are 20employees in the appropriate unit Of these, eight(Edward Covacevich,Gerard Frebuger, Mark Jankowiak,James Kabakovich,Leon Mach Jr,Paul Straszynski,Morris Superczynski,and ChesterVikell)were regular-ly employed by McAllister,and'four(Gregory Lukowski,Thomas Lu-kowski, Jerry,Pakula,and Robert Zientak)had performed sufficient work'forMcAllister to obtain and maintain places on McAllister's seniorityroster,'and they worked oh-in irregular basis for McAllister in acordancewith-their seniority rights.Therefore they had a reasonable expectancy ofrecall to work, and should be recognized as employees of McAllister forsuccessorship purposesPacificHide&-Fur Depot,223 NLRB 1029, 1030(1976), enfd.denied on other grounds553 F2d 609(9th Cir 1977) "Alayoff;by.definition,'isnot a termination of the employment relationship.The employee retains his or her status as,an employee,but is placed in aninactive' status for the period of the -layoff." Giddings&Lewis, Inc. v.NLRB,675 F 2d 926, 931 (7th Cir 1982)Moreover,McAllister regardedall persons on its seniority roster as its employees,as demonstrated by thefact that'McAllister invited all personnel on its seniority roster, whetherworking or on layoff status,to the meetings in which it submitted pro-posals to deal with its financial problems Additionally,it is significant'thatan employeeestablishedseniority under the union contracts byworking 30 days in a 60-day'penod, "and thereafter retained seniority byworking at least I day in each 6-month period The union-securityclauses further.provided for union membership within 31 days of the ini-tial-date of hire Therefore all employees on the seniority list were cov-ered by theunion-security clause, and were presumably union members-For this additional reason, employeeson theMcAllister seniority list whowere hired by Outreach,should be regarded as union represented em-CONCLUSIONS OF LAW1 : McAllister and Outreach are alter egos and consti-tute a single employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.-3.The following units constitute units appropriate forthe purposes of collective-bargaining within themeaningof Section 9(b) of the Act:Unit I,All licensed tugboat personnel, including dockingpilots, employed by Respondents in connection withtowing in and from the Baltimore Harbor, includinginland waters.Unit 11All unlicensed tugboat personnel-employed by Re-spondent in connection with towing in and from theBaltimore Harbor,including inland waters. -4.At allmaterial times, the Union.has been and is theexclusive representative of the employees of Respondentsin the appropriate units.5.By discriminatorily discharging its.unit employees inorder to avoid its collective-bargaining obligations, there-by discouraging membership in the, Union, McAllisterviolated and is violating Section 8(a)(11, and (3)of,theAct.. - ., .,6.By discriminatorily failing and refusing to reinstateRalphKirchner,CharlesRogers,Louis,Canavino,Jerome Lukowski,Leon Mach SrPeter Messina,,AlvinHirsch,Manuel Alvarez, Joseph Zorbach. Jr., sJoseph "Ra=kowski,Paul Pusloskie,Robert Machlinski,Ronald Neibert, and Robert Henninger to their-former,positions, byfurther failing and refusing to recall Steven Hardin,CharlesDoughert y,-Robert Schwatka;James-Perry,George LeMaire;. William Miller,William Bobac, ,'KarlDlabich, Raymond Kuta, Steve August,Larry.[Neibert,and Norman Gifford for workrin..accordance with ,theirseniority rights,by failing to recall, employees in; accord-ance with contractual, seniority, and by failing,to main-- -tain terms and conditions of,employment as provided inthe collective-bargaining..contracts tbetween,McAllisterand the Union, [thereby'discouraging membership in— theUnion, Respondentshaveviolated,and are violating _Sec-tion 8(a)(1) and (3),of the{Act:«.i.,7.By withdrawing recognition of the Union,.by deal-ing directly with,unit,employees concerning wage,reduc;tions and reduction of other,terms, benefits and condi-tions of-employment,by unilaterally reducing or elimi-nating employees':wages, crew sizes, fringe benefits, andpremium pay,-and failing' to recall-employees in accord-ance with contractual-seniority,arida by otherwise failingto abide by.terms and' conditions-of employment as, setforth in the collective-bargaining contracts 'betweenMcAllister and- the Union; Respondents'have l,violatedand are violating Section 8(a)(5) and:(l)'of the`Adt:,rr'v,. ,ployeesSaks'&Co. Y.NLRB,634 F 2d 681,686 (2d Cir 1980) Assumingthat separate licensed and unlicensed' -units', should be deemed as appropri-ate, former McAllister employees would constitute a majority of bothunits(8 of 13 licensed employees and 4 of 7 unlicensed employees).- , - 620DECISIONSOF NATIONAL LABOR RELATIONS BOARD8.The aforesaid unfair labor practices are unfair laborpracticeswithin the meaning of Section2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondents have committed viola-tions of Section 8(a)(1), (3), and (5) of the Act, I shallrecommend that they be required to cease and desisttherefrom, and from like or related conduct, and to takecertain affirmative action designed to effectuate the poli-cies of the Act. I shall recommend that Respondents beordered tomaintainand give full effect to the collective-bargainingcontracts covering the unit employees whichwere effective by their terms through September 30,1984, and from year thereafter until terminated uponproper notice;unless and until Respondents and theUnion negotiate a new agreement or agreements or bar-gain to impasse after compliance with the requirementsof Section 8(d) of the Act. I shall recommend that Re-sondents be ordered to offer Ralph Kirchner, CharlesRogers, Louis Canavino, Jerome Lukowski, Leon MachSr.,PeterMessina,AlvinHirsch,ManuelAlvarez,Joseph Zorbach Jr., Joseph Rakowski, Paul Pusloskie,RobertMachlinski,Ronald Neibert, and Robert Hen-ninger immediate and full reinstatement to their formerpositions,or if, for lawful reasons, such positions nolonger exist, to substantially equivalent positions in ac-cordance with their seniority rights, without prejudice totheir seniority or other rights, privileges, and benefitspreviously enjoyed, and to offer Steven Hardin, CharlesDougherty, Robert Schwatka,JamesPerry,George Le-Maire,WilliamMiller,William Bobac, Karl Dlabich,Raymond Kuta, Steven August, Larry Neibert, andNorman Gifford employment in accordance with theirseniority rights,without prejudice to their seniority orother rights, privileges, and benefits previously enjoyed,displacing if necessary employees hired by Respondentswith less or no seniority rights. I shall further recom-mend that Respondents be ordered to make whole all ofthe above-named employees for any loss of earnings theymay have suffered from the time of their termination onApril 13, 1984, to the date of Respondents' offer of rein-statement or appropriate employment, including loss ofdocking pilot fees. SeeDependable Truck Leasing,190NLRB 422, 424 (1971). Backpay for the above-namedemployees shall be computed in accordance with the for-mula approved inF.W. Woolworth Co.,90 NLRB 289(1950), with interest computed in the manner and amountprescribed inFloridaSteelCorp.,231NLRB 651(1977).25 I shall further recommend that Respondents beordered to make whole former McAllister employeesemployed at Outreach for the difference between thecontract terms and what they were actually paid, to theextent that they had sufficient seniority to be employed ifthe seniority provisions of the McAllister contracts hadbeen following.H. S. Brooks Electric, Inc.,233 NLRB889 (1977). Such reimbursement, with interest, shall becomputed in the manner set forth inOgle Protection Serv-ice,183 NLRB 682 (1970), andFlorida Steel Corp.,supra.See European Parts Exchange,270 NLRB 1244 fn. 225 See generallyIsisPlumbingCo., 138 NLRB 716, 717-721 (1962)(1984).For remedial purposes, the 22 unit employeeswho were regularly employed by McAllister as of April13 (8 of whom were hired by Outreach) shall be consid-ered as entitled to regular employment on and after thatdate by reason of their seniority status. I shall recom-mend that Respondents be ordered to take such furtheractions as are necessary to fulfill their contractual obliga-tions, including but not limited to the following: Re-spondents shall pay wages and overtime and other pre-mium pay and maintain crew sizes as required by thecontracts.Respondents shall make the contractually es-tablished payments to the various trust funds establishedby the collective-bargaining agreements on behalf of allemployees who were entitled to employment. In accord-ance with Board policy, the amount of interest if any dueon such payments shall be determined at the compliancestage of this proceeding.Merryweather Optical Co., 240NLRB 1213, 1216 fn. 7 (1979). Respondents shall reim-burse those employees for any medical or dental billsthey have paid to health care providers that the contrac-tual policies would have covered, for any premiums theymay have paid to third party insurance companies tocontinue medical and dental coverage in the absence ofRespondent's required contributions, and for contribu-tions they themselves may have made for the mainte-nance of the contractual trust funds after Respondents'unlawfull discontinued or failed to make contributions tothose funds.Kraft Plumbing Co.,252 NLRB 891 fn. 2(1980), enfd. 661 F.2d 940 (9th Cir. 1981). Reimburse-ment shall be with interest in the manner prescribed inFlorida Steel Corp.,231 NLRB 651 (1977). See generallyIsisPlumbing Co.,supra.Respondents shall also be re-quired to reimburse the Union for any dues which, pur-suant to dues-checkoff authorizations, they failed todeduct or would have been required to deduct fromthose employees' paychecks and transmit to the Union asrequired by contract,insofar asthe Union has not ob-tained such dues directly from employees, with interest.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed26ORDERThe Respondents, McAllister Brothers, Inc. and Out-reach Marine Corporation, alter Egos, Baltimore, Mary-land, their officers,agents,successors, and assigns, shall1.Cease and desist from(a)Discouragingmembershipin Seafarers Internation-alUnion of North America, Atlantic, Gulf, Lakes andInlandWaters District; SeafarersInternationalUnion ofNorth America, AFL-CIO, or any other labor organizai-ton, by discharging employees in orer to avoid their col-lective-bargainingobligations, failing or refusing to rein-state or recall employees to work in accordance withtheircontractual seniority rights, failing tomaintainterms and conditions of employment as provided in Re-26 If no exceptionsare filed as provided by Sec. 102.46 of theBoard'sRules and Regulations,the fmdmgs,conclusions,and recommendedOrder shall,as providedin Sec.102.48 of the Rules, be adopted by theBoard and all objectionsto them shall be deemed waived forallpur-poses MCALLISTER BROS.spondents'collective-bargaining contracts,or in anyothermanner discriminating against employeeswithregard to their hire or tenure of employment or any termor condition of employment.(b) Failing or refusing to recognize and bargain collec-tively in good faith with the Union as the exclusive bar-gaining representative of their employees in the appropri-ate units,failing or refusing to honor collective-bargain-ing agreements applicable to those employees,unilateral-ly changing the wages,hours and other terms and condi-tions of employment of the unit employees without priornotice to the Union and without affording the Union anopportunity to meet and bargain concerning such mattersas such representative,or bypassing the Union and deal-ing directly with unit employees concerning changes inwages or other terms and conditions of employment.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Ralph Kirchner,Charles Rogers, Louis Cana-vino,Jerome Lukowski,Leon Mach Sr.,PeterMessina,AlvinHirsch,Manuel Alvarez,JosephZorbach Jr.,Joseph Rakowski,Paul Pusloskie,RobertMachlinski,Ronald Neibert, and Robert Henninger immediate andfull reinstatement to their former jobs,or if,for lawfulreasons,such jobs no longer exist,to substantially equiv-alent positions,without prejudice to their seniority orother rights, privileges,and benefits previously enjoyed.(b) - Offer Steven Hardin,Charles Dougherty, RobertSchwatka, James Perry, . George LeMaire,WilliamMiller,William Bobac, Karl Dlabich,Raymond Kuta,Steve August,Larry Neibert,and Norman Gifford em-ployment in accordance with their seniority rights, with-out prejudice to their seniority or other rights,prvilegesand benefits previously enjoyed,displacing if necessaryemployees hired by Respondents with less or no seniori-ty rights.(c)Make whole the above-named employees for lossesthey suffered by reason of Respondents'unlawful failureand refusal to employ them in accordance with their se-niority and other rights under the contracts betweenMcAllister and the Union, as set forth in the section ofthis decision entitled"The Remedy."(d)Make whole former McAllister employees em-ployed at Outreach for the difference between the con-tract terms and what they were actually paid, to theextent that they had sufficient seniority to be employed if621the seniority provisions of the McAllister contracts hadbeen followed,as set forth in the remedy section of thisdecision.(e)Maintain and give full effect to the collective-bar-gaining contracts covering the unit employees whichwere effective by their terms through September 30,1984,and from year to year thereafter until terminatedupon proper notice,unless and until Respondents and theUnion negotiate a new agreement or agreements or Re-spondents bargain in good faith to an impasse in accord-ance with the requirements of Section 8(d) of the Act,including but notlimited to: paying wages and overtimepay, and maintaining crew sizes as required by the con-tracts;making the contractually established payments tothe various trust funds established by the contracts onbehalf of all employees who were entitled to employ-ment,reimbursing those employees for any expenses en-suing from Respondents'failure to make such contribu-tions;and reimbursing the Union for any loss of duescaused by Respondents'failure to deduct dues pursuantto checkoff anuthorizations and remiting same to theUnion as required by contrat;all as set forth in the sec-tion of this decision entitled"The Remedy."(f)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports,and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(g)Post at their Baltimore,Maryland offices andplaces of business,the attached notice marked"Appen-dix."27 Copies of said notice,on forms provided by theRegional Director for Region 5, after being duly signedby Respondents'authorized representatives,shallbeposted by Respondents immediately upon receipt thereof,and be maintained by them for 60 consecutive daysthereafter,in conspicuous places,including all placeswhere otices to employees are customarily posted. Rea-sonable steps shall be taken by Respondents to ensurethat said notices are not altered, defaced,or covered byany other material.(h)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.27 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "